 Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 1 of 104 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE



 KEVIN ROSE, derivatively on behalf of XPO
 LOGISTICS, INC.,                                     Civil Action No.:
                        Plaintiff,

        vs.                                           DEMAND FOR JURY TRIAL
 BRADLEY S. JACOBS, JOHN J. HARDIG,
 GENE L. ASHE, ANNAMARIA DESALVA,
 MICHAEL G. JESSELSON, ADRIAN P.
 KINGSHOTT, JASON D. PAPASTAVROU,
 OREN G. SHAFFER, and LOUIS DEJOY,

                        Defendants,

        and

 XPO LOGISTICS, INC.,

                        Nominal Defendant.


                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Kevin Rose (“Plaintiff”), by and through his counsel, derivatively on behalf of

Nominal Defendant XPO Logistics, Inc. (“XPO” or the “Company”), submits this Verified

Stockholder Derivative Complaint against the Individual Defendants (defined herein) and alleges

the following upon information and belief, except as to those allegations concerning Plaintiff,

which are alleged upon personal knowledge. Plaintiff’s information and belief is based upon,

among other things, his counsel’s investigation, which included, inter alia, review and analysis of:

(i) regulatory filings made by XPO with the U.S. Securities and Exchange Commission (the

“SEC”); (ii) press releases issued and disseminated by XPO; (iii) a purported class action lawsuit
 Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 2 of 104 PageID #: 2




filed in the United Stated District Court for the District of Connecticut against XPO, Inc., and

defendants Bradley S. Jacobs (“Jacobs”), John J. Hardig (“Hardig”) and Scott B. Malat (“Malat”)

captioned Labul v. XPO Logistics, Inc., Case No. 3:18cv2062, alleging violations of the federal

securities laws based on the alleged issuance of false and misleading statements of material fact,

and the alleged omission to state material facts necessary to make other statements made not

misleading, between August 3, 2016 through and including February 14, 2019 (the “Relevant

Period”) with respect to XPO’s unsustainable growth rates (the “Securities Class Action”) 1; and

(iv) other publicly available information, including media and analyst reports, concerning XPO.

                                    NATURE OF ACTION

       1.      This is a stockholder derivative action asserting claims for breach of fiduciary duty,

unjust enrichment, waste of corporate assets, and violations of Section 14(a) of the Securities

Exchange Act of 1934, as amended (the “Exchange Act”), and SEC rule 14a-9 promulgated

thereunder brought on behalf of nominal defendant XPO against certain officers and members of

the Company’s Board of Directors (the “Board”).

       2.      XPO is a publicly-traded transportation and logistics company headquartered in

Greenwich, Connecticut. Prior to the second quarter of 2016 (“2Q16”), XPO consistently lost




   1
      On June 3, 2019 a Consolidated Class Action Complaint for Violations of the Federal
Securities Laws was filed in the Securities Class Action (the “Securities Complaint”). While
Plaintiff and his undersigned attorneys have conducted their own independent investigation of the
wrongdoing alleged herein, many of the allegations herein are based upon allegations in the
Securities Class Action. The Securities Complaint includes excerpts from interviews or consults
with various individuals, including former XPO employees who worked at the Company and other
individuals who are current or former employees of entities that did business with the Company
and are knowledgeable about XPO’s business and operations and the industry in which XPO
operates. Any references to quotes or information from these individuals in this derivative
complaint come from the Securities Complaint.



                                                 2
 Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 3 of 104 PageID #: 3




money and failed to grow profits. However, that all changed when XPO, through its acquisition of

another company, inherited a lucrative business relationship with Amazon.

       3.      Through a series of false and misleading statements, the Individual Defendants

concealed Amazon’s importance as an XPO client. Instead, from August 2016 into 2018, the

Individual Defendants falsely proclaimed to investors that XPO was poised for broad-based

growth, premised on “a diversified customer base that minimize[d] concentration risk.”

       4.      Contrary to their public representations, the Individual Defendants knew that

Amazon, and not a diversified customer base, was materially responsible for XPO’s above-

industry growth rates during the Relevant Period and, critically, that the Company’s Amazon-

induced growth rates were going to come to an end.

       5.      The Individual Defendants knew that the Company’s growth rates were

unsustainable because Amazon had informed the Individual Defendants that it was going to wind

down doing business with the Company over the long term. Despite their actual knowledge of

Amazon’s plans to leave XPO, the Individual Defendants misled investors during the Relevant

Period, publicly stating that they were not aware of any “unsustainable” business conditions

contributing to XPO’s newfound profitability.

       6.      In or around April 2018, XPO’s underlying core business started to slow down

because Amazon had begun acting on its previously stated business plans to leave XPO. In fact,

the Individual Defendants hastened Amazon’s exit. Famously competitive, Amazon accelerated

its departure right around the time that the Individual Defendants acted against Amazon’s business

interests. On April 23, 2018, XPO announced that it had hired away one of Amazon’s top

executives to serve as XPO’s new Chief Operating Officer (“COO”), and the next day XPO rang




                                                3
 Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 4 of 104 PageID #: 4




the New York Stock Exchange (“NYSE”) opening bell to announce a new service that competed

directly with one of Amazon’s core business offerings.

       7.      Amazon immediately started lowering the amount of freight that it shipped via XPO

and similarly started shutting down XPO fulfillment centers that otherwise would have continued

to handle logistics for Amazon deliveries to end-customers. These declining operating activities

were essentially the beginning of the end of XPO’s lucrative business relationship with Amazon.

       8.      Even though losing Amazon caused severe operational and strategic problems for

XPO, the Individual Defendants concealed those problems from investors. To that end, the

Individual Defendants publicly represented to investors that lower shipping volumes were part of

a supposed “strategy” or “decision” by XPO to improve the profitability of its transportation

business. Behind the scenes, however, XPO was scrambling unsuccessfully to find new customers

who could fill the void left by Amazon.

       9.      Although XPO felt the effects of Amazon’s exit by the summer 2018, the Individual

Defendants tried to hide from the public that the Company’s secret growth ingredient was going

away. When Amazon had taken sufficient business away from XPO that it materially contributed

to an “earnings miss” in the third quarter of 2018 (“3Q18”), for example, the Individual Defendants

publicly (and misleadingly) blamed the miss on a customer in England whom the Individual

Defendants labelled a “rounding error.” In fact, Amazon’s departure was a, if not the, material

contributing factor to XPO’s third quarter earnings miss.

       10.     During the Relevant Period, Amazon was XPO’s largest customer by revenue,

generating above-average earnings margins that resulted in XPO’s premium growth rates. Amazon

was also essential to XPO’s growth rates because Amazon itself was growing at over 45% during




                                                4
  Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 5 of 104 PageID #: 5




2016-2018, meaning its key vendors, such as XPO, could also grow at significant rates—assuming

those vendors could continue their business relationships with Amazon.

       11.     As the Individual Defendants continued to conceal Amazon’s departure from

investors during the summer and fall of 2018, XPO made unexpected announcements that its Chief

Financial Officer (“CFO”), defendant Hardig, and its Chief Strategy Officer (“CSO”), defendant

Malat, would be resigning. Those two executives had appeared with XPO’s Chairman and Chief

Executive Officer (“CEO”), defendant Jacobs, for years to make reports to investors and answer

their questions during earnings calls. They were essentially the face of the Company from the

market’s point of view. But in the summer and fall of 2018, they left leaving Jacobs to face

investors alone when explaining XPO’s 3Q18 earnings miss.

       12.     This time, Defendant Jacobs concocted a plan that would hide XPO’s loss of

Amazon as a customer. As defendant Jacobs attempted to blame the entirety of XPO’s third quarter

of 2018 miss on the “rounding error” customer, he also told investors that XPO had decided to re-

engage in active discussions with potential merger partners.

       13.     By December 2018, XPO was indeed close to completing a merger that would have

purportedly “doubled” XPO’s size, according to defendant Jacobs. If XPO had succeeded in

completing this merger, the new, combined company would have filed combined or “consolidated”

financial statements for the year, making it nearly impossible for investors to see the toll that losing

Amazon’s business had taken on XPO as a standalone company.

       14.     But that plan fell apart when XPO management let slip negative financial

information to a few investors during trading hours at a private lunch meeting on December 11,

2018. Trading authorities found out about the leak on December 12, 2018, and halted trading until

XPO disclosed the negative information to the entire market. XPO then reported materially lower




                                                   5
 Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 6 of 104 PageID #: 6




growth rates and financial performance for 2018 and beyond, reflecting the loss of Amazon as a

client of XPO. This negative financial information immediately depressed XPO’s stock value and

scuttled merger discussions for the rest of 2018.

       15.     The loss of the potential merger left the Individual Defendants no place left to hide

the loss of Amazon as a customer by the time XPO filed its 2018 SEC Form 10-K (“2018 10-K”)

and publicly gave financial guidance to the market in February 2019.

       16.     Thus, on February 14, 2019, XPO finally publicly revealed that it had lost its

“largest customer,” Amazon. Even as the Individual Defendants admitted that XPO was losing its

largest customer, management still maintained that the loss was a complete surprise. Defendant

Jacobs claimed that Amazon had left “quickly” and “abruptly.”

       17.     Throughout the Relevant Period, Amazon’s actions materially affected XPO’s

operations, results and prospects as the Company grew. Consequently, XPO’s largest customer

also had a material financial impact on XPO’s operations, results, and prospects as Amazon started

to cut its business ties with the Company. Given how important Amazon was to XPO as a

customer, the Individual Defendants knew or reasonably should have known these material facts.

The concealment of these facts rendered numerous public statements by the Individual Defendants

materially false and/or misleading.

       18.     As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other violations of law, XPO has sustained damages as described below.

                                JURISDICTION AND VENUE

       19.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.




                                                    6
 Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 7 of 104 PageID #: 7




       20.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       21.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       22.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

       23.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

       24.     Venue is proper in this District because XPO and the Individual Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       25.     Plaintiff is a current shareholder of XPO common stock and has continuously held

XPO common stock at all relevant times.

       26.     Nominal Defendant XPO is a Delaware corporation with its principal executive

offices at Five American Lane, Greenwich, CT, 06831. XPO’s shares trade on the NYSE under

the ticker symbol “XPO.”

       27.     Defendant Jacobs has served as the Company’s CEO and as Chairman of the Board

since September 2011 when he acquired the Company through Jacobs Private Equity, LLC

(“JPE”), the Company’s largest stockholder. He is also the managing member of JPE and therefore

a controlling shareholder of the Company. According to the Company’s Schedule 14A filed with

the SEC on April 22, 2019 (the “2019 Proxy Statement”), as of April 12, 2019, defendant Jacobs


                                                  7
 Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 8 of 104 PageID #: 8




beneficially owned 19,799, 601 shares of the Company’s common stock, which represented 17.7%

of the Company’s outstanding shares of common stock on that date and 94.9% of the Company’s

Series A Preferred Stock. 2 Given that the price per share of the Company’s common stock at the

close of trading on April 12, 2019 was $63.19, defendant Jacobs owned over $1.2 billion worth of

XPO stock. According to the Company’s 2018 10-K, defendant Jacobs “controls a large portion

of [Company] stock and has substantial control over [the Company], which could limit other

stockholders’ ability to influence the outcome of key transactions, including changes of control.”

The Company’s 2018 10-K further outlined in relevant part:

         Under applicable SEC rules, our Chairman and Chief Executive Officer, Mr.
         Bradley S. Jacobs, beneficially owns approximately 15% of our outstanding
         common stock as of December 31, 2018. This concentration of share ownership
         may adversely affect the trading price for our common stock because investors may
         perceive disadvantages in owning stock in companies with concentrated
         stockholders. Our preferred stock votes together with our common stock on an “as-
         converted” basis on all matters, except as otherwise required by law, and separately
         as a class with respect to certain matters implicating the rights of holders of shares
         of the preferred stock. Accordingly, Mr. Jacobs can exert substantial influence
         over our management and affairs and matters requiring stockholder approval,
         including the election of directors and the approval of significant corporate
         transactions, such as mergers, consolidations or the sale of substantially all of
         our assets. Consequently, this concentration of ownership may have the effect
         of delaying or preventing a change of control, including a merger,
         consolidation, or other business combination involving us, or discouraging a
         potential acquirer from making a tender offer or otherwise attempting to
         obtain control, even if that change of control would benefit our other
         stockholders. Additionally, significant fluctuations in the levels of ownership of
         our largest stockholders, including shares beneficially owned by Mr. Jacobs, could
         impact the volume of trading, liquidity and market price of our common stock. 3

For the fiscal year ended December 31, 2018, defendant Jacobs received $13,327,471 in

compensation from the Company. This included $625,000 in salary, $12,690,463 in stock

awards, and $12,008 in all other compensation.


   2
   These shares included the shares owned indirectly by Defendant Jacobs as the managing
member of JPE and 263,887 shares of common stock held directly by Defendant Jacobs.
   3
       Unless stated otherwise, all emphasis is added.



                                                   8
 Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 9 of 104 PageID #: 9




       28.      Defendant Hardig served as XPO’s CFO from February 2012 until he stepped down

from his position in August 2018. According to the 2019 Proxy Statement, as of February 21,

2018, defendant Hardig beneficially owned 115,598 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on February

21, 2018 was $93.99, Defendant Hardig owned approximately $10.8 million worth of XPO stock.

For the fiscal year ended December 31, 2018, defendant Hardig received $359,688 in

compensation from the Company. This included $324,846 in salary and $34,842 in all other

compensation.

       29.      Defendant Malat was the CSO from July 9, 2012 until December 8, 2018. Malat

first joined XPO on October 20, 2011 as its senior vice president-strategic planning.

       30.      Defendant Gene L. Ashe (“Ashe”) has served as a Company director since March

2016 and also serves as a member of the Audit Committee and the Acquisition Committee.

Defendant Ashe has also served as vice-chairman of XPO Logistics Europe S.A., a majority owned

subsidiary of the Company. For the fiscal year ended December 31, 2018, defendant Ashe received

$272,192 in compensation from the Company. This included $80,645 in fees earned or cash paid

and $191,546 in stock awards. Defendant Ashe also received €65,000 in fees for her service as

vice- chairman of the Supervisory Board of XPO Logistics, S.A.

       31.      Defendant AnnaMaria DeSalva (“DeSalva”) has served as a Company director

since September 2017. She became the Chairman of Nominating and Corporate Governance

Committee in May 2018 and was appointed Vice Chair of the Board on February 7, 2019. For the

fiscal year ended December 31, 2018, defendant DeSalva received $275,900 in compensation from

the Company. This included $84,354 in salary and $191,546 in stock awards.




                                                9
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 10 of 104 PageID #: 10




       32.    Defendant Michael G. Jesselson (“Jesselson”) has served as a Company director

since September 2011 and as lead independent director since March 2016. He also serves as a

member of the Audit Committee, Compensation Committee, and Nominating and Corporate

Governance Committee. According to the 2019 Proxy Statement, as of April 12, 2019, defendant

Jesselson beneficially owned 347,764 shares of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on April 12, 2019 was

$63.19, defendant Jesselson owned approximately $21.9 million worth of XPO stock. For the fiscal

year ended December 31, 2018, defendant Jesselson received $291,546 in compensation from the

Company. This included $100,000 in salary and $191,546 in stock awards.

       33.    Defendant Adrian P. Kingshott (“Kingshott”) has served as a Company director

since September 2011. He also serves as Chairman of the Compensation Committee and as a

member of the Acquisition Committee. According to the 2019 Proxy Statement, as of April 12,

2019, defendant Kingshott beneficially owned 134,013 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on April 12,

2019 was $63.19, defendant Kingshott owned approximately $8.4 million worth of XPO stock.

For the fiscal year ended December 31, 2018, defendant Kingshott received $281,546 in

compensation from the Company. This included $90,000 in salary and $191,546 in stock awards.

       34.    Defendant Jason D. Papastavrou (“Papastavrou”) has served as a Company director

since September 2011. He also serves as a member of the Audit Committee, Compensation

Committee, Acquisition Committee, and the Nominating and Corporate Governance Committee.

According to the 2019 Proxy Statement, as of April 12, 2019, defendant Papastavrou beneficially

owned 242,888 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 12, 2019 was $63.19, defendant




                                               10
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 11 of 104 PageID #: 11




Papastavrou owned approximately $15.3 million worth of XPO stock. For the fiscal year ended

December 31, 2018, defendant Papastavrou received $281,546 in compensation from the

Company. This included $90,000 in salary and $191,546 in stock awards.

       35.    Defendant Oren G. Shaffer (“Shaffer”) has served as a Company director since

September 2011. He also serves as Chairman of the Audit Committee. Defendant Shaffer has

additionally served as a director for Terex Corporation since 2007. According to the 2019 Proxy

Statement, as of April 12, 2019, defendant Shaffer beneficially owned 66,799 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 12, 2019 was $63.19, defendant Shaffer owned approximately $4.2

million worth of XPO stock. For the fiscal year ended December 31, 2018, defendant Shaffer

received $291,546 in compensation from the Company. This included $100,000 in salary and

$191,546 in stock awards.

       36.    Defendant Louis DeJoy (“DeJoy”) served as a Company director from December

2015 until May 2018. While with the Company, he served as a member of the Acquisition

Committee. He also served as the CEO of the Company’s supply chain business in the Americas

until December 2015 and was chairman and CEO of New Breed Logistics, which the Company

acquired in 2014. According to the Company’s Schedule 14A filed with the SEC on April 18,

2018, (the “2018 Proxy Statement”), as of April 6, 2018, defendant DeJoy beneficially owned

1,134,686 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 6, 2018 was $96.23, defendant DeJoy

owned approximately $109.1 million worth of XPO stock. For the fiscal year ended December 31,

2017, defendant DeJoy received $248,489 in compensation from the Company. This included

$75,000 in fees earned or cash paid and $173,489 in stock awards. In addition, the Company leases




                                               11
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 12 of 104 PageID #: 12




office space from three entities partially owned and controlled by defendant DeJoy. For the year

ended December 31, 2018, the Company made aggregate rent payments of $1.86 million on these

lease agreements.

       37.     The defendants referenced above in ¶¶ 27-46 are referred to herein as the

“Individual Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

       38.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the business and corporate affairs of the Company, the Individual

Defendants owed the Company and its stockholders the fiduciary obligations of good faith, loyalty,

and candor and were and are required to use their utmost ability to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

       39.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       40.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices and

controls of the Company. By virtue of such duties, the officers and directors of XPO were required

to, among other things:




                                                 12
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 13 of 104 PageID #: 13




        41.     ensure that the Company complied with its legal obligations and requirements,

including acting only within the scope of its legal authority and disseminating truthful and accurate

statements to the SEC and the investing public;

        42.     conduct the affairs of the Company in a lawful, efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

        43.     properly and accurately guide investors and analysts as to the true financial

condition of the Company at any given time, including making accurate statements about the

Company’s financial results and prospects, and ensuring that the Company maintained an adequate

system of financial controls such that the Company’s financial reporting would be true and

accurate at all times;

        44.     remain informed as to how the Company conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, make reasonable

inquiry in connection therewith, and take steps to correct such conditions or practices and make

such disclosures as necessary to comply with federal and state securities laws; and

        45.     ensure that the Company was operated in a diligent, honest, and prudent manner in

compliance with all applicable federal, state, and local laws, rules, and regulations.

        46.     Each Individual Defendant, as a director and/or officer, owed to the Company and

its stockholders the fiduciary duties of loyalty, good faith and candor in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of the Company, the absence

of good faith on their part, and a conscious disregard for their duties to the Company and its




                                                  13
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 14 of 104 PageID #: 14




stockholders that Individual Defendants were aware or should have been aware posed a risk of

serious injury to the Company.

       47.    In addition, the Company has also adopted a Code of Business Ethics (the “Code”).

As noted on the first page of the Code, in “A Message From Leadership” by Defendant Jacobs:

       Everyone at our company is held to the same high standards: our management,
       board of directors, employees, suppliers and business partners. This makes it easier
       for us to meet our obligations as a team. The Code also serves to communicate our
       integrity to the business community and the public at large.

       48.    The Code goes on to state, in pertinent part:

       Our mission is to deliver results. This requires us to perform to the highest standards
       of business conduct at all times. We will not compromise our values to meet
       commercial objectives. Our values are critical to our success.

       Our Code is a blueprint of the company’s business standards. All XPO employees,
       officers and directors must comply with the Code, as must other parties acting on
       XPO’s behalf. These standards apply any time you are representing XPO or
       engaged in activities that could have an impact on XPO’s business or reputation.

                                                ***

       XPO’s management is committed to leading by example in ways that reflect our
       company values. This includes responding in a timely manner to employee
       concerns, addressing compliance risks, and providing reporting resources to ensure
       potential violations of company policy or law are identified and addressed.

                                                ***

       Failure to comply with the Code, company policies or applicable laws, rules or
       regulations carries consequences, including possible termination of employment,
       or other disciplinary actions. Some violations may also be subject to civil or
       criminal penalties.

                                                ***

       XPO accurately portrays its business capabilities. You may not make false or
       misleading statements about XPO’s services or those of our competitors; you
       should never knowingly misrepresent facts to gain a competitive advantage or for
       any other purpose.

                                                ***



                                                 14
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 15 of 104 PageID #: 15




       Our company’s senior financial officers must ensure that all financial information
       disclosed in public communications and in periodic reports with the U.S. Securities
       and Exchange Commission is complete, accurate, timely and understandable.
       Persons responsible for preparing such documents must ensure that all accounting
       records, and the reports produced from such records, fairly and accurately represent
       the transactions to which they relate. These records and reports must include
       reasonable detail and be supported by appropriate documentation. If you become
       aware of anything in the company’s accounting records or reports that is false or
       misleading, inform the company’s Chief Legal Officer immediately.

       49.     Furthermore, as noted in the Company’s DEF 14A filed with the SEC on April 22,

2019 (the “2019 Proxy”):

       Our business and affairs are managed under the direction of our Board of Directors,
       which is our company's ultimate decision-making body, except with respect to
       those matters reserved to our stockholders. Our Board's primary responsibility is to
       seek to maximize long-term stockholder value. Our Board establishes our overall
       corporate policies, selects and evaluates our senior management team, which is
       charged with the conduct of our business, monitors the performance of our
       company and management, and provides advice and counsel to management. In
       fulfilling the Board's responsibilities, our directors have full access to our
       management, internal and external auditors and outside advisors.

       50.     Moreover, the Board’s Audit Committee, which is and had been comprised of

defendants Ashe, Jesselson, Kingshott, Papastavrou and Shaffer during the Relevant Period, has a

heightened duty under the Audit Committee Charter, which states:

       The primary purposes of the Audit Committee (the “Committee”) of the Board of
       Directors (the “Board”) of XPO Logistics, Inc. (the “Company”) are:

       (A) to assist the Board in fulfilling its responsibility to oversee (i) the Company’s
           accounting and financial reporting processes, including the effectiveness of the
           Company’s systems of internal controls and disclosure controls, (ii) the
           integrity of the Company’s financial statements, (iii) the Company’s
           compliance with legal and regulatory requirements, (iv) the qualifications and
           independence of the Company’s outside auditors and (v) the performance of the
           Company’s outside auditors and internal audit function; and
       (B) to prepare the audit committee report required by the rules and regulations of
           the Securities and Exchange Commission (the “SEC”) to be included in the
           Company’s annual proxy statement or annual report on Form 10-K.

       51.     The Audit Committee Charter then goes on to state:



                                                15
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 16 of 104 PageID #: 16




     The Committee shall have the following specific authority and responsibilities (in
     addition to any others that the Board may from time to time delegate to the
     Committee):

     Financial Reporting Process and Financial Statements Integrity
     • The Committee shall meet regularly (and, in any event, no less than quarterly)
        in separate sessions with (a) the outside auditors, (b) management and (c) the
        Company’s internal auditors (or other personnel responsible for the internal
        audit function).
     • The Committee shall review and discuss with management and the outside
        auditors the Company’s annual audited financial statements and quarterly
        financial statements, including the Company’s disclosures in the related
        “Management’s Discussion and Analysis of Financial Condition and Results of
        Operation”.
     • The Committee shall review and discuss with management and the outside
        auditors (i) significant accounting and financial reporting issues and judgments
        made in connection with the preparation of the Company’s financial statements
        and other public reports, including the Company’s selection and application of
        significant accounting principles; (ii) the development, selection and disclosure
        of critical accounting policies and estimates; (iii) the effect of financial
        reporting and accounting initiatives and any related party or off-balance sheet
        transactions on the Company’s financial statements; (iv) any analyses prepared
        by management or the outside auditor of the effect of alternative assumptions,
        estimates or GAAP methods on the Company’s financial statements; and (v)
        the type and presentation of any “pro forma”, or “adjusted” non-GAAP,
        information.
     • In connection with the annual audit and the review by the outside auditors of
        the financial information included in the Company’s Quarterly Reports on Form
        10Q, the Committee shall, prior to the release of earnings or the filing of the
        Form 10-K or Form 10-Q, as applicable, discuss with the outside auditors the
        matters required to be discussed by Statement on Auditing Standards No. 61,
        as amended or supplemented (or any successor auditing standard statements).
     • The Committee shall recommend to the Board whether the Company’s annual
        audited financial statements should be included in the Company’s Annual
        Report on Form 10-K.
     • The Committee shall review with the Board any issues that arise with respect
        to the quality or integrity of the Company’s financial statements, the
        Company’s compliance with legal or regulatory requirements, the performance
        and independence of the Company’s outside auditors, or the performance of the
        internal audit function.
     • The Committee shall receive from the Company’s outside auditors timely
        reports concerning:
            (a) all critical accounting policies and practices to be used;


                                              16
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 17 of 104 PageID #: 17




             (b) all alternative treatments of financial information within generally
             accepted accounting principles that have been discussed with the
             management of the Company, the ramifications of the use of such
             alternative disclosures or treatments and the treatment preferred by the
             auditors; and
             (c) other material written communications between the auditors and the
             management of the Company, such as any management letter or schedule
             of unadjusted differences.
     •   The Committee shall review with the outside auditors and, if applicable, the
         internal auditors any audit problems or difficulties and management’s response.
         The review should include any restrictions on the scope of the outside auditors’
         activities or access to requested information and any communications or
         disagreements with management.
     •   The Committee shall confirm with the Company’s outside auditors that they are
         not aware of any information indicating that any illegal act has or may have
         occurred that would necessitate a response under Section 10A(b) of the
         Exchange Act.
     •   The Committee shall discuss with management, the outside auditors and the
         internal auditors the quality and adequacy of the Company’s internal controls,
         any special steps adopted in light of material control deficiencies and the
         adequacy of disclosures about changes in internal control over financial
         reporting.
     •   The Committee shall discuss with management its process for performing its
         required quarterly certifications under Section 302 of the Sarbanes-Oxley Act,
         including the evaluation of the effectiveness of disclosure controls by the Chief
         Executive Officer and Chief Financial Officer.
     •   The Committee shall prepare the report of the audit committee required by the
         rules of the SEC to be included in the Company’s annual proxy statement.
     •   The Committee shall discuss with management the Company’s earnings press
         releases as well as financial information and earnings guidance provided to
         analysts and rating agencies (paying particular attention to any use of "pro
         forma," or "adjusted" non-GAAP, information). The Committee shall discuss
         with management policies with regard to the types of information to be
         disclosed and the types of presentation to be made with respect to that
         disclosure.
     Risk Assessment and Management
     • The Committee shall discuss with management, the outside auditors and, if
        applicable, the internal auditors the guidelines and policies that govern the
        process by which the Company’s exposure to risk is assessed and managed by
        management, including the risk of fraud.
     • In connection with the Committee’s discussions of the Company’s risk
        assessment and management guidelines and policies, the Committee may
        discuss or consider the Company’s major financial risk exposures and the steps


                                              17
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 18 of 104 PageID #: 18




             that the Company’s management has taken to monitor and control these
             exposures.


       52.      The Individual Defendants failed to maintain the standards laid out by both the law

and the Company, resulting in the breaches of fiduciary duty and the violations of Section 14(a)

and Rule 14a-9 described herein.

                                SUBSTANTIVE ALLEGATIONS

Company Background

       53.      XPO provides transportation and logistics services and has corresponding

“transportation” and “logistics” SEC reporting segments.

       54.      In its transportation segment, XPO manages a transportation network that offers

customers various means of transporting their goods. Some of the Company’s service offerings in

the transportation segment include freight brokerage, less-than-truckload (“LTL”), and “last mile”

services. The Company uses trucks to move most of its freight and uses a blended model of owned,

contracted, and brokered capacity to provide truck transportation services.

       55.      In its logistics segment, XPO provides services that help fulfill orders of goods that

are purchased on the internet. XPO provides a number of other services in its logistics segment,

including warehousing and distribution services. XPO sometimes refers to its logistics segment as

the supply chain or contract logistics segment.

In 2016, Amazon Single-Handedly Pushed XPO Past Its “Positive Inflection” Point, but the
Individual Defendants Represented the Company to Investors as Well Diversified with
Minimal Exposure to Customer “Concentration Risk”

       56.      A money-losing enterprise for years, XPO began growing profits and revenue in

2016 at rates that exceeded its industry peers and made it the darling of Wall Street in its industry

during the Relevant Period.




                                                  18
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 19 of 104 PageID #: 19




       57.     In fact, the second quarter of 2016 was the first time that XPO reported a profit in

at least four years as e-commerce business surged. The Individual Defendants published the

Company’s financial results to the market on August 3, 2016, and the following day, told the

market that the Company had passed a positive inflection point in its growth story during its

earnings call with analyst and investors. During a conference call with analysts and investors on

August 4, 2016, defendant Jacobs assured investors that the Company was generating record

financial growth from a well-diversified base of business, concluding the call as follows:

       We started the call with saying that we’re at a positive inflection point in the
       evolution of our Company. And that we are reaping the rewards of the last five
       years. We have built a very well diversified, well-functioning global business that
       provides significant value to our customers.

       The proof is in the pudding. Look at the numbers this quarter. We had record
       EBITDA, way above expectations. We had record cash flow from ops, way above
       expectations. Record free cash flow. We have a clearly defined action plan to go
       from $1.265 billion of EBITDA this year to our $1.7 billion target in 2018.

       58.     Industry publications and Wall Street analysts repeated the Individual Defendants

story of a “dream quarter” and that XPO was finally on the road to growth. For example, in an

August 4, 2016 report, an analyst from Deutsche Bank Securities Inc. (“Deutsche Bank”) wrote

that, “[y]esterday after the close, XPO reported Q2 adjusted EBITDA of $354.9 million which was

well above our estimate of $340.8 million and Consensus of $316.9 million.” Additionally, an

analyst from Barclays Capital Inc. (“Barclays”) that same day wrote, “XPO results surprised to the

upside and importantly also delivered cash flow commensurate with adjusted earnings, dispelling

some of the most bearish views on the company.”

       59.     Defendant Jacobs fueled these growth expectations during the earnings call by

touting the Company’s “clearly defined action plan” to grow earnings nearly 35% over the 2016

through 2018 period.




                                                19
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 20 of 104 PageID #: 20




       60.     In reality, the Individual Defendants had no “clearly defined action plan” other than

having Amazon as a customer. From 2016 through part of 2018, Amazon materially contributed

to XPO’s favorable growth trajectory. The Individual Defendants did not identify Amazon as its

largest customer until much later, but as a frame of reference, according to the Company’s 2014

10-K, XPO’s then-largest customer accounted for $117 million in revenue for the calendar year

2014. In 2015, the Company combined its financial statements with Con-Way in XPO’s annual

report on account of the late-2015 merger of those companies under the XPO name. According to

XPO’s 2015 10-K, the combined financial statements showed XPO’s largest customer accounting

for $267 million in revenue in 2015 and $438 million in revenue in 2016. This “largest customer”

was Amazon. 4 Amazon contributed approximately $848 million to XPO’s revenue in 2017. 5

       61.     Amazon thus grew from a $438 million annual revenue customer in 2016 to a

customer that was supposed to generate over $900 million in 2018—a 105% increase. There is no



   4
       XPO did not identify Amazon as the largest customer at the time, but, in the Company’s
2016 10-K, it reported that its “largest customer” accounted for 3% of $14.6 billion in revenue.
   5
         This estimate of Amazon’s revenue contribution to XPO for the 2017 calendar year rests
on the following facts. Jacobs told investors on February 15, 2019 that XPO’s largest customer
(i.e., Amazon) had grown XPO “a lot” over the past few years. ¶148. This admission shows
Amazon contributed increasing amounts of revenue in 2016, 2017, and 2018; thus, the 2017
calendar year revenue contribution was somewhere between the revenue it contributed in 2016,
and the amount of revenue that Amazon contributed to XPO in 2018 of about $900 million
(although expected revenues were materially higher that year). See ¶150. During a May 2, 2019
conference call with analysts and investors, defendant Jacobs referred to Amazon as getting “a
little more than 1/2” of “about 11%” revenue previously. In its 2017 10-K, XPO stated that it had
“a diversified customer base that minimizes our concentration risk: in 2017, approximately 10%
of our revenue was attributable to our top five customers,” and that revenue for the year was $15.38
billion. Assuming Amazon accounted for “a little more than 1/2” of the 10% figure cited in XPO’s
2017 10-K, it is possible to estimate it contributed 5.5% to revenue that year or approximately
$845 million in revenue. This figure is consistent with Jacobs’ later admission that the Company
grew “a lot” with Amazon over the prior few years because it is higher than 2016 revenue but still
about $100 million smaller than the greater-than-$950 million in revenue that XPO had projected
for 2018, and less than the approximately $900 million in revenue that Amazon ultimately
contributed to 2018.



                                                20
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 21 of 104 PageID #: 21




question that Amazon was the key contributor to XPO’s above-industry growth rates during the

Relevant Period.

        62.    All the while, the Individual Defendants knew that XPO’s above-industry growth

rates were unsustainable given Amazon’s stated business plans. Specifically, Amazon told the

Individual Defendants that it was going to cease its business relationship with XPO over the long

term.

        63.    Yet the Individual Defendants said nothing about Amazon’s role in single-handedly

growing the Company’s revenue and generating XPO’s favorable growth results through the

second quarter of 2018 (“2Q18”), even in the face of analysts asking whether XPO’s growth was

sustainable over the long term. On a May 4, 2017 conference call with analysts and investors,

defendant Jacobs responded to one such question during an XPO quarterly earnings call:

        [KeyBanc Capital Markets Inc. (“KeyBanc”) analyst:] Let me ask it this way, is
        there anything in the first quarter that you view as being unsustainable or anything
        that kind of helped you if it was fuel trends in the LTL business or something that
        you’re watching that, that may not repeat in the first quarter as you think about the
        progression through the year?

        [Jacobs:] I don’t, Todd. I think the first quarter was a quarter where we had to work
        hard. And we had some headwinds, we had some tailwinds. But internally, as an
        organization, it’s really jelling. And people are very focused on the right levers in
        order to improve both the profitability of the company and customer service at the
        same time. And it’s broad-based by our different business lines and by our
        geography. So I am optimistic about the year, starting off on a very good foot.

        64.    Defendant Jacob assured investors that XPO was a company experiencing broad-

based growth from a diversified customer base. Further, during the Relevant Period, defendant

Jacob consistently and repeatedly assured investors about the Company’s low customer

“concentration risk” despite the Company’s growing reliance on Amazon’s business.

        65.    As XPO’s customer concentration risk increased in tandem with Amazon’s

growing importance to the Company, the Individual Defendants made disclosures that reasonable



                                                 21
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 22 of 104 PageID #: 22




investors would interpret to mean that XPO had actually lowered its dependence upon any single

customer. Throughout its existence, the Individual Defendants encouraged investors to compare

XPO’s activities on a year-over-year or quarter-over-quarter basis. A reasonable investor

comparing relevant disclosures from XPO’s 2017 10-K with its 2016 and 2015 10-Ks would

reasonably understand that no single customer accounted for more than 3% of XPO’s revenue in

2017 given the specific changes that XPO made year-over-year to its customer concentration risk

disclosure.

       66.     In fact, the Individual Defendants purposely deleted the passage that had previously

disclosed the size of its largest customer while making an otherwise substantially- identical

disclosure in its 2017 10-K. The 2015 10-K stated:

       Customers, Sales and Marketing
       Our Company provides services to a variety of customers ranging in size from
       small, entrepreneurial organizations to Fortune 500 companies. During 2015, our
       business units served more than 50,000 different customers. Approximately 6.6%
       of our 2015 pro forma revenue was attributable to our top five clients, with our
       largest customer accounting for approximately 1.8% of our pro forma revenue.

Meanwhile, the 2016 10-K stated:

       Customers, Sales and Marketing
       Our Company provides services to a variety of customers ranging in size from
       small, entrepreneurial organizations to multi-national industry leaders. We have a
       diversified customer base that minimizes our concentration risk: in 2016,
       approximately 8% of our revenue was attributable to our top five clients, with our
       largest customer accounting for approximately 3% of revenue.

Then in the 2017 10-K, the passage was changed to delete the “largest customer”

information:

       Customers, Sales and Marketing
       Our Company provides services to a variety of customers, ranging in size from
       small, entrepreneurial organizations to Fortune 500 companies and global industry



                                                22
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 23 of 104 PageID #: 23




       leaders. We have a diversified customer base that minimizes our concentration risk:
       in 2017, approximately 10% of our revenue was attributable to our top five
       customers.

       67.     As the comparison between XPO’s 2015, 2016, and 2017 customer concentration

statements indicates, the Individual Defendants made a conscious choice in 2017 to remove

information that would have revealed a dramatic increase in its reliance on its largest customer.

Considered in light of the text immediately preceding it about having a diverse customer base “that

minimizes our concentration risk,” a reasonable investor would conclude that XPO had lowered

or at least maintained its customer concentration risk; not that Amazon had substantially increased

XPO’s customer concentration risk. The risk was particularly material because Amazon informed

the Individual Defendants that its business plans were to cease business operations with XPO over

the long term. The very risk that customer concentration creates in an investment is that a big

customer might leave the company and, in this case, Amazon had already told the Individual

Defendants that it was going to leave XPO.

In 2018, After Enjoying Years of Above-Industry Growth Rates Thanks to Amazon, XPO
“Rings the Opening Bell” at the NYSE to Announce Its Decision to Compete Directly with
One of Amazon’s Most Important Businesses

       68.     The Individual Defendants knew: (1) how important Amazon was to XPO in 2018;

and (2) that Amazon’s stated business plan was to leave XPO. However, instead of trying to retain

Amazon, the Individual Defendants did the exact opposite. The Individual Defendants caused the

Company to take aggressive competitive actions against one of Amazon’s most important business

lines: Fulfilment by Amazon (“Amazon FBA”), thereby accelerating Amazon’s decision to leave

XPO.




                                                23
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 24 of 104 PageID #: 24




       69.     Amazon FBA is a warehousing and distribution service that drove billions of

dollars’ worth of business to Amazon and is one of Amazon’s central strategic initiatives because

it increased the amount of money that Amazon made by selling third parties’ goods on its platform.

       70.     Sometime in 2018, the Individual Defendants decided to copy Amazon FBA. XPO

called its new competing business “XPO Direct,” and offered it out to all businesses that wanted

to do e-commerce, which, of course, included Amazon’s customers. XPO announced the

competing service on April 24, 2018, in a press release titled “XPO Logistics Launches New

Flexible Distribution Model for Omnichannel Retail and E- Commerce Customers.” XPO’s press

release proudly announced that: (1) “‘XPO Direct’ speeds shipments to consumers using shared

network capacity,” and (2) “XPO to mark launch by ringing Opening Bell at New York Stock

Exchange on April 25.” The announcement and ringing of the NYSE opening bell sent a clear

message that XPO intended to take Amazon head-on in one of Amazon’s key business lines.

       71.     In its April 2018 press release, the Individual Defendants elaborated on XPO

Direct’s features. The service put customers’ goods within two days’ delivery of nearly the entire

U.S. population, enabling retailers and e-commerce retail businesses to store their goods close to

end customers and to fulfill the end customers’ orders within two days “at a fraction of the usual

cost,” according to XPO’s April 24, 2018 press release. In other words, XPO promoted the idea

that XPO Direct was cheaper than the usual cost incurred at competing services, like Amazon

FBA.

       72.     A Deutsche Bank analyst later observed in a February 18, 2019 report that XPO

Direct was very “similar, if not exactly like, Fulfillment by Amazon,” and a comparison of the two

services shows this observation was well-founded. Amazon maintained a description of its

Amazon FBA services on one of its websites in early 2018, before XPO launched XPO Direct.




                                               24
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 25 of 104 PageID #: 25




There, Amazon explained that it offered its service to third parties who “sell on Amazon,” just as

XPO offered out its XPO Direct to third party “retail and e-commerce customers.” Amazon

explained that Amazon FBA “stores your products” (i.e., third parties’ products) at its fulfillment

centers or warehouses in much the same way that XPO Direct “warehouses and last mile hubs

serve as flexible stockholding sites” for third parties’ products. Amazon’s website explained that

it would ship “products to customers from our network of fulfillment centers” just as XPO Direct

stated that sellers’ “[t]ransportation needs are supported by [XPO’s] brokered, contracted and

owned” transportation services. Amazon also described on its website how sellers who used

Amazon FBA enjoyed access to Amazon’s free “Two Day Shipping” service that its “Prime

members love.” 6 XPO Direct similarly offered “broad North American footprint can position

goods within two days’ delivery of 95% of the U.S. population and in close proximity to retail

stores for inventory replenishment.”

       73.     By creating a service that was “very similar, if not exactly like, Fulfillment by

Amazon,” XPO was taking on an Amazon business that, as evidenced by Amazon’s public filings,

was important to Amazon because it drove billions of dollars’ worth of Amazon sales. 7

       74.     The Individual Defendants took more action in April 2018 that strengthened its

ability to compete against Amazon. A day before it announced the launch of XPO Direct, the

Company publicly announced in a press release on April 23, 2018 that it had recruited one of



   6
      Fulfillment by Amazon – Benefits, Amazon.com, https://web.archive.org/web/
20180317230514/https://services.amazon.com/fulfillment-by-amazon/benefits.htm (last checked
September 19, 2019).
   7
       According to Amazon’s 2018 10-K, Amazon made net sales of $97.6 billion during 2016-
18 on its third-party seller services that included Amazon’s FBA’s core features: “commissions
and any related fulfillment and shipping fees, and other third-party seller services.” These net sales
grew as a percentage of Amazon’s overall annual net sales over the same period from 25%, to 29%
to 34%.



                                                 25
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 26 of 104 PageID #: 26




Amazon’s top executives, Kenneth Wagers III (“Wagers”), to serve as XPO’s new COO. XPO

said that Wagers would oversee XPO’s operations in 32 countries and that he would take over that

role “effective immediately.” Defendant Jacobs touted Wagers’s “e-commerce” experience to

XPO and lauded him as a prominent executive in the industry, “most recently with Amazon”:

       Wagers’ career in the supply chain sector includes senior positions with three global
       leaders: Amazon.com, Dr. Pepper Snapple Group and UPS. He was most recently
       with Amazon, where he had executive oversight of Amazon’s Worldwide
       Transportation and Logistics business (last mile, middle mile, and air and ocean
       cargo), as well as Amazon China operations, Prime Now and Amazon Fresh
       operations.

       75.    Given Amazon’s famously competitive zeal, it was not surprising that Amazon was

not happy about XPO’s decisions to launch XPO Direct and hire Wagers away. Indeed, as a

Deutsche Bank analyst who had access to private meetings with senior XPO management during

the Relevant Period observed in a February 18, 2019 report, the recruitment of Wagers from

Amazon involved “teams of lawyers on both sides.” XPO ultimately won the recruiting battle,

extending a substantial compensation package to Wagers. 8 XPO succeeded in securing a non-

compete provision from Wagers, which effectively barred him from returning to work for Amazon

for a certain number of years given XPO’s decision to launch XPO Direct a day after hiring him.

One industry source revealed that Amazon had asked XPO, in 2018, to “reconsider” its decision

to recruit Wagers from Amazon.

       76.    Regardless, it is clear that Amazon had already decided to stop doing business with

XPO even before it decided to compete with one of Amazon’s top businesses. As defendant Jacobs


   8
        According to an April 24, 2018 SEC Form 8-K (“8-K”) that the Company filed with the
SEC, Wagers served in senior positions at Amazon over the preceding five years and held senior
positions at other companies before becoming a senior executive at Amazon. The report also stated
that XPO management had agreed to pay Wagers a $525,000 base salary with a target bonus of
another $525,000, a cash signing bonus of $285,000, and 105,000 shares of stock to vest in equal
installments over ten years.



                                                26
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 27 of 104 PageID #: 27




would admit later, the Individual Defendants knew that Amazon was not going to do business with

XPO over the long term. This admission shows there was no single event in 2018 that prompted

Amazon to leave XPO. Rather, Amazon’s 2018 actions were consistent with the business plans

that it had revealed to the Individual Defendants all along.

       77.     For example, according to a February 20, 2019, online FreightWaves.com article,

Amazon reportedly stated that it was “‘ridiculous’” to say that Amazon would purposely attempt

to injure XPO as “revenge” for hiring Wagers. Amazon’s actions following XPO’s announcements

that it was going to compete with Amazon directly, however, do lead to the strong inference that

XPO’s competitive activities were at least an important factor that Amazon considered in

determining when to leave XPO.

Amazon Accelerates Its Wind Down of XPO Business

       78.     Amazon’s response to XPO’s actions was swift, resulting in the immediate

curtailing of Amazon’s business with XPO. There are several examples demonstrating that

Amazon began acting on its plans to leave XPO sometime around April 2018.

       79.     One such example was Amazon began shutting down its business with XPO at a

fulfillment center that XPO ran for Amazon in the Kansas City area. Given its location in the

middle of the United States and its transportation infrastructure, Kansas City is an important

logistics hub. According to a March 1, 2019, Logistics Management article, one industry executive

explained to the monthly publication that Kansas City’s “‘central location, highway and rail

infrastructure as well as our air cargo capabilities allow us to reach 85% of the U.S. population in

two days or less,’” and many “‘companies such as Amazon, Jet.com, Overstock.com, CVS, Turn

5 and others have selected KC in the last few years to take advantage of this market reach.’”

According to a January 29, 2019, article in the Kansas City Business Journal, this location served

as the site of XPO’s “Edgerton” fulfillment center that XPO ran for Amazon since 2016.


                                                27
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 28 of 104 PageID #: 28




        80.    A former XPO Edgerton warehouse employee (“FE-1”) confirmed that the

warehouse managed only Amazon business. 9 This former employee chose to leave XPO after

observing “red flags,” including the slowing down of in-bound Amazon merchandise, as well as a

concurrent slowing down of outbound merchandise, neither of which he said boded well for the

warehouse’s prospects. According to FE-1, inbound and outbound Amazon activity definitely

began declining around the end of March and/or beginning of April 2018. FE-1 said that in the

May- July 2018 time frame, the amount of outbound goods being shipped to customers from

Edgerton went from around 1,100–1,200 a day to 750 units a day. During the peak season, the

amount of outbound goods could be as high as 2,800 units a day and even in January and February

2018 the daily shipments could be around 1,800 – 2,200 units a day.

        81.    Another former XPO employee who worked at the Edgerton warehouse (“FE-2”)

explained that the Edgerton fulfillment center started slowing down in 2018. As early as April/May

2018, FE-2 began seeing warehouse racks that typically store Amazon goods “getting pretty

empty.” 10 And, according to FE-2, as 2018 went along, there were clear signs of activity at the

center beginning to slow down. That the activity was not picking up in the July/August 2018

timeframe (or thereafter) was “not right” because this period was the beginning of the peak season

months. Furthermore, by August/September 2018, which usually was the time when the inbound

receiving personnel at the plant should have been getting busy as peak season got underway, these

personnel sometimes had so little to do that they were reassigned to the shipping department so

that they got enough hours to work. FE-2 suspected “something” had been “going on” with the




   9
       FE-1 worked at XPO as a PIT Operator, Order Picker Trainer, Put-Away Routing
Specialist, and Receiving Dock Unloader from November 2017–July 2018.
   10
        FE-2 worked at XPO as a Pit Operator beginning in October 2017.



                                               28
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 29 of 104 PageID #: 29




center, and believed the suspicion was confirmed by XPO’s eventual announcement that it would

close the Edgerton warehouse.

       82.     Yet XPO waited until 2019 to announce the fact that it was closing the facility, and

this triggered a requisite notice pursuant to the Worker Adjustment and Retraining Notification

Act of 1988 (“WARN”) that predictably led to press reports, like a January 29, 2019, article in the

Kansas City Business Journal about XPO’s closing the facility. The slowdown in business at

XPO’s Edgerton facility was a “red flag” to the Individual Defendants that Amazon was winding

down the business it gave to XPO. More plausibly, it was a clear indication that Amazon began to

wind down its business with XPO.

       83.     Other witness accounts corroborate FE-1’s and FE-2’s observations, showing

Amazon started to pull its business from XPO by the end of March or early April 2018.

Specifically, in the first quarter of 2018 (“1Q18”), an Amazon Area Manager (“Amazon

Manager”) started seeing fewer XPO trailers at five different Amazon warehouses that he visited

as part of his job. “When that happened all the XPO trailers disappeared from the yard,” the

Amazon Manager explained. The Amazon Manager elaborated, “that’s when you noticed” the

decline, “when there’s 400 trailers sitting out there and you use to see XPO all the time and then

all of a sudden there’s none, you know it’s an obvious sign.”

       84.     The Amazon Manager had previously worked for XPO and was in position to

observe trends as a result of visits to the five different Amazon warehouses. These observations

are consistent with the slowdown that FE-1 and FE-2 witnessed. Importantly, those two accounts

related to XPO’s “logistics” segment, while the Amazon Manager’s accounts relate to XPO’s

“transportation” segment. Altogether, these facts demonstrate that Amazon was slowing the

amount of business it gave to XPO in both of its major segments at about the same time.




                                                29
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 30 of 104 PageID #: 30




       85.       Notwithstanding the warning signs that Amazon had started putting into motion its

stated business plans of leaving XPO, in May 2018, the Individual Defendants re-affirmed the

2018 financial guidance that it had given on February 7, 2018. In a May 2, 2018, 8-K press release,

presentation, and slides publicly filed with the SEC, XPO “reaffirmed both targets in [its] outlook:

adjusted EBITDA of at least $1.6 billion for full year 2018, and 2017–2018 cumulative free cash

flow of approximately $1 billion.” Previously, on February 7, 2018, XPO reported in an 8-K that

for “2018, [XPO] reaffirmed [its] target for adjusted EBITDA of at least $1.6 billion, and raised

[its] 2017-2018 cumulative free cash flow target to approximately $1 billion, from approximately

$900 million.”

       86.       In other words, the Individual Defendants’ 2018 financial guidance from May 2,

2018 (and repeated the next day) was exactly the same as the financial guidance that the Individual

Defendants gave to the market on February 7, 2018. This guidance was false (or at the very least

misleading) because it included Amazon projections that was inconsistent with the fact that

Amazon was already reducing its use of XPO. The Amazon departure would have (and should

have) changed projections in the ordinary course because, as defendant Jacobs admitted, XPO

generated the numbers following a “bottoms up” process. Building forecasts in that manner

necessarily would consider the Company’s largest customer.

       87.       XPO’s May 2, 2018 financial guidance was all the more misleading because

defendant Jacobs had previously promised investors that he would let them know if there were any

changes to the Company’s internal numbers that would affect the Company’s guidance. On

February 8, 2018, Jacobs told analysts and investors during a conference call:

       So the way we get those numbers is we do it bottoms up. So we have every part of
       our organization, pressure test its best-case scenario, its worse-case scenario, its
       likely-case scenario, and we aggregate all that, and that comes to $1.6 billion or
       more of EBITDA in this year. So we’re sharing with you the same internal numbers



                                                30
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 31 of 104 PageID #: 31




       that we have, and those are the numbers. We feel very good about growing
       EBITDA another 17% in 2018 over 2016 (sic) [2017], and we feel very good about
       generating about $1 billion of free cash flow over 2017 and 2018, and those are the
       numbers that we internally have. If, for some reason, those change over the course
       of year, we’ll let you know that when they change. But we’re not going to change
       them just because people want us to change them. Those are the numbers, and
       they’re really good ones.

       88.    Unfortunately for the Company, between February 2018, when Jacobs discussed

XPO’s 2018 guidance, and May 2, 2018, when the Individual Defendants’ reaffirmed XPO’s

guidance, the risks of Amazon taking business away from XPO already started to materialize due

to XPO’s recruitment of Wagers away from Amazon and the Company’s launch of XPO Direct.

Defendant Jacobs could have easily conveyed this information to investors at the time and made

appropriate adjustments to the Company’s growth plans.

       89.    Instead, when XPO held a conference call with analysts and investors on May 3,

2018, defendant Jacobs reaffirmed XPO’s full-year guidance, and worse, told investors that there

was no reason to think the business would slow relative to what XPO management had planned in

February 2018. Defendant Jacobs’s reassurances assumed that Amazon would not start pulling

business at any point in 2018 when the opposite was true:

       [Deutsche Bank analyst:] [I]s there any kind of reason to think the revenue and
       EBITDA growth of the business is actually very strong, not even just the 11% or
       the 10.4% you did last quarter, but really kind of even within that high single-digit
       framework that you provided. Is there any reason to think kind of that type of
       revenue growth and EBITDA growth that you’re achieving even this year slows? If
       you can just help us think about that as you look at the pipeline of new business,
       because that is kind of top of mind right now, especially in the transportation
       segment?

       [Jacobs:] Sure. There is no reason to think it’s going to slow, and I don’t know that
       we’re in any better position than everyone else to predict what the economy is going
       to do over the next few years So for the time being and for the foreseeable future,
       absent some geopolitical events, life looks good, at least from our point of view just
       looking at our customers and seeing what our customers are doing and saying.




                                                31
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 32 of 104 PageID #: 32




       90.     This statement was materially misleading at the time because Amazon’s actions

demonstrated that it had started to act on its previously-stated intention to stop doing business with

XPO. Amazon was XPO’s largest customer, but, as the entire world knew at the time (including

defendant Jacobs), Amazon also represented one of the most important players in the e-commerce

market as a whole. No reasonable executive in Jacobs’s shoes could have believed there was “no

reason” to think the Company would not meet the revenue and earnings growth that XPO had

planned at the beginning of the year, given that: (1) XPO internally projected Amazon would

generate over $950 million in revenue for 2018 in February 2018; (2) Amazon’s stated business

plans were to cease using XPO over the long term; and (3) Amazon started to wind down its use

of XPO in the March/April 2018 time frame. As the Individual Defendants knew or should have

known, these conditions meant that XPO was losing its most important customer and a business

partner that gave XPO access to the e-commerce market.

       91.     The Individual Defendants’ ruse worked, however, as analysts rejoiced after the

Individual Defendants: (1) reaffirmed XPO’s full year guidance and (2) emphasized that XPO

remained confident in its guidance despite starting to compete against Amazon.

       92.     For example, in a May 4, 2018 report, Morgan Stanley credited defendant Jacobs’s

comments that “life looks good” with regard to XPO’s projected earnings and revenue growth,

explaining that:

       We see little to no threat of new entrants being able to make a mark quickly in the
       last mile space despite recent headlines and we believe CL [contract logistics]
       remains one of the last businesses to be ‘Amazon-ized’ as XPO’s large retail and
       industrial customers are likely unwilling to hand over their entire supply chains to
       AMZN to control.

In that same report, Morgan Stanley also credited XPO’s story that its customers kept giving XPO

positive reviews to the Company in the wake of its Amazon-related announcements, and




                                                 32
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 33 of 104 PageID #: 33




reaffirmed its price targets on the present value of increasing earnings, showing that “[o]ur 2018-

2020 EBITDA estimates are relatively unchanged at $1.6 bn, $1.8 bn, and $2.0 bn, respectively,

and our PT stays at $125.”

       93.     Moreover, to the extent that any investors had any concerns about XPO’s

relationship with Amazon, defendant Jacobs reassured them that they had nothing to worry about.

On or around May 9, 2018, defendant Jacobs appeared on the CNBC television show “Mad

Money” hosted by Jim Cramer (“Cramer”) to that end. Cramer noted how XPO and Amazon had

recently “blown away the numbers” and that XPO and Amazon were “synergistic” in some ways.

Jacobs responded:

       [Jacobs:] Amazon’s growing so much faster than we are. We’re proud that we grew
       11% (organically) in the first quarter, so compared to other transportation
       companies, we’re at the top. Amazon grew 45%.

       [Cramer:] That’s true.

       [Jacobs:] They are twice the size of themselves every two years.

       [Cramer:] But you play a big role in trying to get bigger . . . packages to people[]
       everywhere.

       [Jacobs:] Absolutely. And we have Amazon as a customer and we have many other
       ecommerce players as a customer. We’re facilitating their growth.

       94.     Between May 3, 2018 and May 8, 2018, the market responded favorably to XPO’s

many assurances. On May 3, 2018, defendant Jacobs told the market before it opened that he had

no reason to think the Company’s outlook would change and that “life looks good” based upon

what its customers were saying and doing, which, as he knew, or should have known, included its

biggest customer Amazon.

       95.     Yet the Individual Defendants knew that the new XPO Direct business could not

come even close to replacing the business that XPO was losing and would keep losing from

Amazon.



                                                33
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 34 of 104 PageID #: 34




       96.     The Individual Defendants leaked this fact in a private meeting with analysts from

Deutsche Bank. Deutsche Bank then issued a public report after the meeting, commenting in a July

19, 2018 report that XPO “expected [XPO Direct] to be a $1B revenue business in a ‘few years’—

from $0 last year.” This demonstrates that the Individual Defendants understood that any new

revenue from XPO Direct could not offset the lost revenue from Amazon in the short term. XPO’s

declining tonnage numbers showed the same thing.

The Individual Defendants Tell Investors That “Nothing Has Slowed Down” Despite Knowing
XPO’s Top Customer Had “Slowed Down”

       97.     XPO historically tracked “tonnage” or the amount of weight shipped by its

transportation segment as an important metric that helped the Company determine how to allocate

resources and also to determine underlying operating growth trends. Defendants Jacobs reviewed

tonnage reports in the ordinary course of business and reported tonnage statistics to investors

during the Relevant Period.

       98.     The tonnage reports are not customer specific, but when tonnage numbers are

down, District Managers could reach out to the sales department to learn why the numbers dipped

and what could be done to reverse this decline. XPO sales reports would break down tonnage on

a per-customer basis. Employees at the Director level and above had access to sales reports, but it

was easier for a District Manager to simply call a sales director to ascertain what was generating

lower tonnage numbers. XPO had Quarterly Business Reviews (“QBRs”) where the Director of

Operations and Director of Sales would present their regional numbers. Defendant Jacobs attended

these meetings from time to time.

       99.     Moreover, according to a February 14, 2018 letter from XPO to the SEC, defendant

Jacobs conducted one-on-one weekly meetings with the head of the transportation segment during

the Relevant Period, and such meetings included discussions about “customers won, lost” and



                                                34
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 35 of 104 PageID #: 35




potential new customers. Such discussions clearly would have covered negative developments

with the Company’s largest customer, Amazon.

        100.   The tonnage and sales reports show Amazon’s decision to leave XPO continued to

impact XPO during the May/June 2018 period, as facts provided by a former XPO employee (“FE-

3”) demonstrate. FE-3 had a role in selling XPO’s services to other businesses during this time

frame. 11 While still employed by XPO, FE-3 heard “that Amazon left.” Shortly before FE-3 left

XPO in summer 2018, FE-3 and others received a “tonnage report” showing “tonnage” was down

in various territories and regions because of a drop in tonnage from Amazon. FE-3’s team was

asked to try to replace some of that business by selling more tonnage to other customers. FE-3 did

not believe that Amazon had fully left prior to FE-3’s review of the tonnage reports (shortly before

June 2018), but recalled that Amazon had gradually started to slow down its business with XPO.

        101.   The Amazon Manager referenced above, see ¶62, who served in that role during

the Class Period, also witnessed events consistent with FE-3’s recollection. The Amazon Manager

worked in the LTL side of the transportation business, corresponding to XPO’s LTL business line

in its transportation segment. The term “LTL” refers to “less-than-truckload,” and is a common

business term in the freight business. XPO explains in its SEC filings that LTL refers to the

transportation of a quantity of freight that is larger than a parcel, but too small to require an entire

truck, and is often shipped on a pallet. It further explains that an LTL carrier typically operates a

hub-and-spoke network that allows for the consolidation of multiple shipments in different trucks.

Consistent with XPO’s LTL description, the Amazon Manager explained that XPO had been




   11
     FE-3 was an Account Executive in XPO’s sales division for a number of years leading up to
May 2018.



                                                  35
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 36 of 104 PageID #: 36




transporting Amazon merchandise between Amazons fulfillment centers and also delivered LTL

deliveries to Amazon retail customers.

         102.   The Amazon Manager explained that Amazon “dropped” the XPO LTL business

prior to summer 2018. In 1Q18 or 2Q18, the Amazon Manager recalled reading a story on an

internal Amazon intranet newsletter that related to XPO. The internal Amazon newsletter stated

that Amazon was dropping XPO LTL. This information is significant because it corroborates FE-

3’s accounts about “tonnage” reports, which measure LTL shipments.

         103.   Public admissions further demonstrate that XPO did in fact track LTL “tonnage,”

that senior management reviewed (and reported) LTL “tonnage” figures, and that tonnage was

going down.

         104.   Unfortunately, the Individual Defendants chose to mislead the market about why

those tonnage trends had changed. In the time period leading up to May/June 2018, XPO reported

tonnage figures that were consistently increasing throughout the 2017 period then started to decline

in the quarter ending March 2018 (by 1.1%) and continued falling throughout 2018 at levels that

are material when compared to the tonnage growth levels that XPO enjoyed while its business with

Amazon grew in 2017. The increasing figures in 2017 are consistent with defendant Jacobs’s later

admissions that Amazon grew XPO “a lot” during this time frame and are consistent with the

tonnage reports demonstrating that Amazon (by itself) could materially affect the amount of

tonnage that XPO managed on a Company-wide basis. The declining figures in 2018 are consistent

with FE-3’s and the Amazon Manager’s accounts that Amazon had started to leave XPO in the

first or second quarters of 2018. 12




    12
      The tonnage statistics increased in daily tonnage throughout 2017: +4.8% (1Q17); +7.1%
(2Q17): +5.6% (3Q17): and +2.9% (4Q17). Then, in 2018, they started declining throughout the


                                                36
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 37 of 104 PageID #: 37




       105.    Reports that Amazon was reducing its use of XPO during the first half of 2018 are

consistent with other examples of how that decision unfolded at particular warehouse facilities that

were dedicated to serving only Amazon. Thus, the Individual Defendants could not have been

confused at the time about whether it was Amazon or some other customer lowering its business

with XPO. One of those warehouses served Amazon’s end customers in Baltimore, Maryland and

was known internally as the “AZM” warehouse. Another former XPO employee who worked at

the AZM warehouse as a planning analyst between the spring of 2017 and the fall of 2018 (“FE-

4”), knew by June 2018 that Amazon was leaving. FE-4 also saw a June 2018 email from Jeffrey

Kenyon (“Kenyon”), XPO’s Vice President of Supply, to Thomas Matte (“Matte”), the Director

of AZM, stating as much.

       106.    FE-4 recalled that Kenyon’s June 2018 email indicated that the Amazon contract

was ending in September 2018, and that local management should not let any of the other

employees know about it. FE-4 further recounted how it was “exactly” right to understand the

email in substance to mean that XPO was losing Amazon and “they knew it,” referring to XPO

management. The June 2018 email from Kenyon indicated that management would try to get an

extension, but this was a problem because, as FE-4 understood the email, it meant that XPO was

not going to get a multi-year renewal of the business. Although FE-4 could not recall the length of

the extension, FE-4 did explain, “[i]t just said we are going to get an extension and don’t worry

about it, I don’t know when the 6-month term actually came up, I actually personally thought they

were only going to get 3 months . . . it just said we are going to get an extension and we’re going




year relative to 2017, as the Company reports statistics based on a year-over-year changes: -1.1%
(1Q18); -0.6% (2Q18); -1.5% (3Q18); -1.1% (4Q18).



                                                37
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 38 of 104 PageID #: 38




to wind down the warehouse.” Kenyon’s June 2018 email told Matte not to inform other employees

about the fact that Amazon was leaving—not to “panic” the employees.

        107.   The substance of the June 2018 email from Kenyon to Matte is consistent with the

actions that Amazon took at the Baltimore AZM fulfillment center around that time. Around June

2018, FE-4 explained that the number of trucks delivering Amazon packages inbound to the AZM

warehouse fell from about twelve full tractor trailers per day to about three or four per day. The

daily number of units that XPO processed inside of the facility fell from the usual 5,000-6,000 to

about 2,000 per day. During that same time, inventory dwindled to 46%. According to FE-4,

“[t]hat’s not normal for a warehouse that usually should be 80% to 90% stocked, and it kept getting

worse,” down to 40% by September 2018. The department that received in-bound Amazon

packages dropped from 21 to 10 employees in June 2018. “Something’s wrong here,” FE-4

explained, “it’s kind of like you walk into a store and the shelves are half empty.”

        108.   As another example, during the peak “Amazon Prime” season in July 2017, AZM

processed approximately 11,000 to 12,000 packages per day, but during the next Prime season in

July 2018, that number dropped by approximately two-thirds (i.e., to 4,000), according to FE-4.

When lower-level employees asked questions about whether Amazon was going to renew its

contract with AZM, management told them it was going to get a renewal, knowing that XPO was

only going to get a short extension as the June 2018 email and related actions demonstrated.

        109.   Another former XPO employee who worked at the AZM fulfillment center between

spring and fall 2018 (“FE-5”) corroborated FE-4’s account of events at that center. FE-5 observed

that there “wasn’t much work coming in” to the facility during the summer of 2018 and that the

number of products to “pick” for outbound delivery was getting “lower and lower” during this

time.




                                                 38
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 39 of 104 PageID #: 39




       110.    In April 2018, FE-5 worked around 40 hours per week (plus overtime) but, by

August 2018, FE-5’s hours were reduced to 32 hours per week with no overtime. Consistent with

FE-4, this former employee (i.e., FE-5) also left XPO in fall 2018 because there was not enough

work. FE-5 similarly heard that Amazon was going to end its contract with XPO.

       111.    Consistent with FE-4’s account that Amazon was not going to renew its multi-year

contract in September 2018—and only gave XPO an extension lasting a period of three or six

months to wind down the business—XPO provided employees a legally-required thirty day

WARN notice in January 2019. The press picked up on that event and reported it.

       112.    As the Baltimore Sun reported in a January 29, 2019 article entitled, “XPO

Logistics will close Harford County warehouse in March,” XPO would close the 571,000 square

foot warehouse “by the end of March [2019], a company spokesperson confirmed”—that is, six

months after September 2018, reflecting the six-month extension to the multi-year contract that

Amazon told XPO it was not going to renew. Amazon acted on its decision not to renew its multi-

year contract ending on September 31, 2018, telling XPO in June 2018 (at the latest) and beginning

to act on that decision soon after.

       113.    Amazon took similar actions at other XPO fulfillment centers. FE-4 explained that

XPO managed another fulfillment center in Texas for Amazon that XPO called “AZT.” That

facility also began to wind down operations in the summer of 2018 with XPO providing a WARN

notice of mass layoffs in August 2018 in advance of closing in October 2018.

       114.    The warehouses were part of a program that Amazon developed with XPO whereby

XPO would provide warehousing and logistics support to help fulfill Amazon orders. Accounts by

former employees about the Edgerton, Aberdeen, and Texas facilities demonstrate that Amazon

was systematically lowering the amount of business that it did with XPO in 2018. These reports




                                               39
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 40 of 104 PageID #: 40




relate to the “logistics” side of XPO’s business and are consistent with accounts about declining

Amazon tonnage numbers on the other side of XPO’s business—the “transportation” business.

       115.     In short, by the end of the summer 2018, there was little doubt that the Individual

Defendants knew, or should have known, that Amazon was indeed acting on its stated business

plan to leave XPO. Despite this understanding, on August 2, 2018, the Individual Defendants

reported XPO’s quarterly results and reaffirmed its full-year guidance of $1.6 billion in earnings

and $1 billion in free cash flow. The Individual Defendants’ reaffirmations did not stem from any

new growth initiatives XPO had implemented to forestall the Amazon-related decline, as XPO had

no such plan.

       116.     The Individual Defendants gave these assurances to the market as the severity of

XPO’s tonnage statistics worsened in real terms (down 0.6% on the quarter) and relative terms

(7.7% worse than the same quarter the prior year), and as its logistics relationship with Amazon

continued to deteriorate, as evidenced by the drop in units shipped at the Aberdeen warehouse

during Amazon Prime week in July 2018 to about 4,000 units per day from 11,000 to 12,000 units

per day during Amazon Prime week in July 2017 and the stall at the Edgerton facility at the same

time. These circumstances unfolded while Amazon—as defendant Jacobs noted on “Mad

Money”—continued its historic growth surge.

       117.     The juxtaposition of Amazon’s explosive growth against Amazon’s declining

business interest in XPO is telling. Instead of simply explaining to the market that Amazon was

lowering its business with XPO pursuant to Amazon’s stated business plans, and that XPO was

working hard to make up the slack, defendant Jacobs told analysts and investors during a

conference call hosted by the Company on August 2, 2018, that XPO’s “focus is not on tonnage

growth” but on “selecting the right tonnage that matches our network and deselecting freight that




                                                40
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 41 of 104 PageID #: 41




doesn’t match our network and to get the right price, the right yield for the premium service that

we provide.”

        118.    During the August 2, 2018 conference call, defendant Jacobs stated in response to

an analyst question that he “would not guide you to expecting some big tonnage increase” because

“it’s not what we’re trying to do. We’re trying to get the right mix of tonnage.” Defendant Jacobs’s

assurance is misleading at best because a material concentration of the tonnage decline flowed

from Amazon’s declining business and XPO clearly was not “trying” to lose that business for any

reason. XPO was doing everything it could, internally, to make up for the lost Amazon tonnage

but simply failed to do so because Amazon was too large to replace.

        119.    This conference call was defendant Hardig’s last. XPO announced his abrupt

departure the day before this call and gave no explanation whatsoever as to why Hardig was

resigning without any notice. XPO had no permanent CFO to replace Hardig at the time and

therefore appointed another employee to serve on an interim basis.

        120.    Hardig’s resignation—the Company could not even feign he was “retiring”—was

surprising at the time, but was not considered disruptive at the time considering the strong

assurances that defendant Jacobs gave on August 2, 2018, that the Company was on track to make

all of its financial targets for 2018.

        121.    In response to analyst questions, defendant Jacobs reaffirmed and reassured

investors that nothing had changed with respect to the Company’s 2018 financial guidance:

        [Citigroup analyst:] In terms of revenue [growth of 11% referenced in the analyst’s
        prior question], does it feel like a decent run rate to think about for the back half.
        Just trying to get a sense of how that looks?

        [Jacobs:] Yes, in this range. We’ve always been saying for the last few months,
        high single digits, low-double digits and nothing’s slowed down at all in terms of
        that guidance.




                                                 41
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 42 of 104 PageID #: 42




       122.    Defendant Jacobs’s statement that nothing was slowing down “at all” in terms of

the Company’s historical and projected revenue growth was materially false and/or misleading at

the time because it masked the fact that Amazon’s use of XPO, a key part of XPO’s growth engine,

was, in fact, slowing down. By the time he made that statement, Amazon had already started to

wind down its business affairs with XPO. Tonnage reports in XPO’s transportation business

showed declines that reflected Amazon starting to act on its stated plans to stop doing business

with XPO.

       123.    Contemporaneously, Amazon started shutting down warehousing and logistics

support business that it gave to XPO’s logistics segment. These activities are more than “nothing”

in terms of the financial effects on XPO and were highly material, particularly in light of

Amazon’s stated long-term business plans. The Amazon decline also started around the time that

XPO launched competing services and recruited one of Amazon’s top executives to run the

Company. Moreover, Amazon’s declining business with XPO occurred while Amazon continued

its meteoric growth, demonstrating that Amazon was not experiencing any larger business

problems that would lower its ability to pay for XPO’s services. It simply was not true, as

defendant Jacobs said, that “nothing’s slowed down at all” with respect to the Company’s revenue

growth and resulting revenue projections.

       124.    Defendant Jacobs made similarly false and/or misleading statements on the same

August 2, 2018, earnings conference call about XPO’s earnings and cash flow position. At the

time, XPO’s cash flow outlook for 2017-2018 was that it would generate “approximately $1

billion.” That meant the Company would generate approximately $625 million in free cash flow

for 2018 because it had generated $375 million in free cash flow the prior year. XPO’s EBITDA

outlook was “at least $1.6 billion” for 2018. Defendant Jacobs had previously told the market that




                                               42
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 43 of 104 PageID #: 43




these figures were the same as the Company’s internal numbers and that he would let the market

know if anything changed. Rather than admitting the Company’s problems with Amazon,

defendant Jacobs pretended they did not exist and instead reaffirmed XPO’s full-year guidance

during the Company’s conference call on August 2, 2018:

       [Deutsche Bank analyst:] Just want to understand is kind of the 17% or mid-teens
       type EBITDA growth that you’re posting this year sustainable in your view, as you
       look through ‘19 and ‘20, given the book of business and then, does the CapEx
       intensity change at all. I think you’re running about 2.8% of sales this year. Does
       that actually go down as the sales growth, or should we expect that to kind of move
       up, given some of the initiatives that you’re accelerating?

       [Jacobs:] Sure. So let’s do all 3 lines. Let’s do organic revenue growth, let’s do
       EBITDA growth, let’s go free cash flow/CapEx since they’re related to each other.
       On the sales side, on the revenue growth side, very buoyant, that’s partly because
       it’s a good economy, it’s a good market. It’s partly because we’re doing a lot of
       company-specific things in terms of operational excellence, in terms of hitting on
       all 8 cylinders that customers are rewarding us with our greater-than-fair share of
       their wallet. So I expect that organic revenue growth is going to stay in this high
       level, high single digits, low-double digits for the foreseeable future. I don’t see
       any slowing down on that. EBITDA, we haven’t done a bottoms-up budget yet at
       all, that process is just starting. On a preliminary basis, yes, I think something in
       the 15% to 18% range is very reasonable to assume for continued EBITDA growth
       for the foreseeable future.

       In terms of free cash flow, we will generate more free cash flow next year than we
       did this year, even though we’ve generated very substantial amount of free cash
       flow this year. And this year we’ll have about 70-something percent more free cash
       flow than last year. I don’t think it’s going to be 70% more, because I think there’s
       going to be more opportunities for deploying CapEx, but it’s way too early in this
       year to be giving specific guidance for CapEx for next year. But I can tell you this:
       last week, we had about 45 of our top executives in for 3 days for quarterly
       operating review. People are confident in their business. Peoples’ customers are
       confident in their business.

       125.   Here, as before, Jacobs reassured the market “I don’t see any slowing down” on the

Company’s revenue growth, and similarly told the market that that 15%-18% EBITDA was

reasonable, which was significant at the time because XPO had reported 18% growth in the first

quarter of the year, but lower growth of 16% growth in the second quarter of the year as Amazon




                                                43
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 44 of 104 PageID #: 44




continued to act on its “stated business plans,” which, as Jacobs knew, meant Amazon business

“was going to come to an end.” Defendant Jacobs’s EBITDA statement—that it was “very

reasonable to assume” 16%-18% earnings growth for the foreseeable future—was materially false

or misleading at the time for these and other reasons underlying Amazon’s declining business with

XPO.

       126.    Jacobs’s assertions that XPO would generate even “more free cash flow” in 2019

as compared to 2018 and that “we’ll have about 70-something percent more free cash flow [this

year, 2018] than last year” were both false and misleading for similar reasons. Jacobs knew that

his guidance was misleading because it assumed that Amazon’s business would continue growing

XPO as it had over the past few years even though he knew or was reckless in not knowing that

Amazon’s business with XPO was “going to come to an end” and that Amazon’s wind down

process had already begun.

Amazon Continues to Wind Down Its Business with XPO During Amazon’s Mission-Critical
Summer of 2018 “Prime Week” as XPO’s Chief Financial Officer Resigns

       127.    Amazon’s wind down of its business with XPO continued into 3Q18, as evidenced,

in part, by even lower tonnage statistics and stark examples of Amazon’s pull-back in the logistics

business it gave to XPO. Amazon’s decision to cut its “Amazon Prime” week business with XPO

during July 2018 is a good example. That week has strategic importance to Amazon.

       128.    Amazon shared business from that event with XPO in 2017, as reflected in XPO’s

favorable third quarter rising tonnage statistics of 5.6% (year-over-year) and unit shipments of

some 11,000 to 12,000 per day at the Aberdeen warehouse. 3Q18 comparable statistics showed

daily tonnage fall by 1.5% (year-over-year) and unit shipments out of Aberdeen fall by

approximately 64%-67% (year-over-year) alongside similar declines in in-bound Amazon

deliveries and inventory. Qualitative facts show that other Amazon-related warehouses



                                                44
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 45 of 104 PageID #: 45




experienced similar declines during the summer and fall of 2018 (3Q18, i.e., from July to

September) as noted above. XPO always knew that the Amazon business was “going to come to

an end,” as Jacobs later admitted and XPO continued to see the business actually “com[ing] to an

end” in the 3Q18.

       129.    On October 31, 2018, as Amazon’s slowdown continued to affect XPO’s

operations, yet another senior XPO executive quit. Before the summer of 2018, typically a trio of

executives—defendants Jacobs, Hardig and Malat—made reports to investors on quarterly

conference calls and elsewhere. Defendant Hardig resigned at the end of the second quarter, as

noted above. In the Fall of 2018, defendant Malat also decided to quit. Defendants Hardig and

Malat quit just before the Company announced 2Q18 and 3Q18 results, respectively, meaning that

Defendants Hardig and Malat quit right around the time that they were working with defendant

Jacobs to determine what they were going to tell the market about those quarters and related

financial guidance for the rest of the year.

       130.    Defendant Malat’s departure came as a shock to many in the market. Barclays

commented in a November 2, 2018 report that “[t]he sudden and unexpected departure of Scott

Malat, XPO’s Chief Strategy Officer, did come as a shock to many in the market, especially

following the recent departure of CFO John Hardig this summer.”

Feeling the Effects of Amazon’s Departure, The Individual Defendants Misleadingly Blame a
“Rounding Error” UK Customer for “Missing” Third Quarter Financial Targets - and XPO’s
Chief Strategy Officer Resigns

       131.    On October 31, 2018, XPO also reported that it had missed 3Q18 earnings and

revenue expectations and blamed the miss on one single customer, a department store in the United

Kingdom (i.e., House of Fraser). XPO had repeatedly given annual revenue, earnings, and cash

flow guidance to the market, which analysts then modeled and broke down into quarterly

consensus estimates that they published. For 3Q18, consensus adjusted earnings per share


                                               45
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 46 of 104 PageID #: 46




estimates were $0.98 per share and the consensus revenue estimates were $4.401 billion. As a

November 2, 2018 research firm Stephens Inc. (“Stephens”) reported that XPO reported $0.89

adjusted earnings per share and revenue of $4.335 billion, missing its consensus estimates in both

categories. XPO also reported free cash flow 13 of $173 million, which, according to a November

4, 2018, analyst report by Credit Suisse, missed free cash flow estimates of $242 million for the

quarter.

        132.   XPO’s 3Q18 financial “misses” gave management yet another opportunity to tell

the Company’s investors that Amazon had started acting on its stated business plans to take its

considerable business away from XPO. But management did no such thing. XPO blamed that

quarter’s operational issues (as reflected in the misses) on a much smaller customer. The Individual

Defendants lowered the Company’s earnings guidance for that purported reason alone, but

reaffirmed its 2018 free cash flow guidance, as defendant Jacobs told investors on a November 1,

2018 earnings call:

        We generated [third quarter 2018] adjusted EBITDA of $415 million despite a $16
        million headwind from a customer bankruptcy in Europe.

                                         *       *       *

        We’ve updated our full year 2018 target for adjusted EBITDA to approximately
        $1.585 billion. The revised target reflects the impact of the customer bankruptcy I
        mentioned earlier. And we’ve reaffirmed our target for approximately $1 billion of
        cumulative free cash flow over 2017 and ‘18.

        Given our strategic positioning, we expect to continue to outpace the market in any
        macro environment, and we’re looking at some exciting opportunities to accelerate
        that growth through acquisitions. Now, as you saw from yesterday’s release, Scott
        [Malat] will be leaving us in December.



   13
       According to an October 31, 2018 8-K filed by the Company, XPO calculated free cash
flow by taking its cash flow provided by operating activities, subtracting payment for purchases
of property and equipment, and then adding proceeds from the sale of assets.



                                                46
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 47 of 104 PageID #: 47




       133.    Analysts asked Jacobs to elaborate on the customer bankruptcy that purportedly

caused XPO to miss third quarter guidance and to take down adjusted EBITDA for the year:

       [KeyBanc analyst:] I guess, just maybe a housekeeping one to start. Brad [Jacobs],
       do you have—what is the annual EBITDA run rate from the customer bankruptcy
       that happened here in the quarter?

       [Jacobs:] It was mid–low single-digit millions EBITDA.

       [KeyBanc analyst:] On a full year basis, it was a low single digits of EBITDA?

       [Jacobs:] Yes, which is—which still really bothered us because here, we are,
       making low-single-digit millions in EBITDA, and we let our heart get ahead of our
       mind in trying to support a customer and ended up writing-off $16 million. But
       c’est la vie.

       [KeyBanc analyst:] Okay. Got it. And then—so we think about the growth rates
       going forward though it’s not a huge comp to overcome that on an annual basis?

       [Jacobs:] It’s a rounding error, but it made us miss the quarter, which is something
       we work really hard not to do. So on a long-term basis, it’s really just—it’s nothing.
       It’s a few million bucks.

       134.    Defendant Jacobs’s comments reassured analysts that the UK customer (House of

Fraser) issue presented no systemic issues to the Company. For example, in a November 1, 2018,

report, J.P. Morgan noted that the Company provided “[a]dditional context on customer

bankruptcy and risk controls in logistics. The bankruptcy at House of Fraser cut $15.6mm from

adjusted EBITDA in 3Q18 and brought down the full year guide, but we do not believe this event

is a signal of a systemic risk.” The fact that defendant Jacobs reaffirmed full-year 2018 cash flow

guidance was understood by analysts to mean that XPO was on track to a blockbuster fourth quarter

because the incremental $410 million that XPO needed to generate to meet its full-year free cash

flow guidance was about $40 million higher than it had generated over the entire 2017 calendar

year and represented a 128% increase as compared to the fourth quarter’s free cash flow in 2017.




                                                47
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 48 of 104 PageID #: 48




       135.    The size of the increase prompted some investor questions, as Stephens noted in a

November 2, 2018 report that “XPO’s 3Q18 results raised more questions in investors minds than

it answered.” The same analyst asked, “if XPO has managed its earnings all year by reinvesting

excess profits” back into the business “so that it would earn ‘at least’ $1.6 bil., why does a

relatively small write- off cause the Company to adjust guidance lower?”

       136.    In retrospect, the short answer to that question is “it doesn’t,” and the Individual

Defendants knew it, or at the very least should have known, at the time. By the time that defendant

Jacobs blamed the third quarter miss on the House of Fraser’s bankruptcy, Amazon, the largest e-

commerce company in the history of the world (and XPO’s largest customer) had taken material

steps to exit its business relationship with XPO. It was that change in business conditions that

caused XPO to miss its 3Q18 consensus earnings expectations, which analysts calculated on the

basis of XPO’s earnings guidance for the 2018 calendar year. The guidance was for “at least $1.6

billion” showing, as the Stephens analyst suggested, that XPO had budgeted for earnings in excess

of the $1.6 billion level. But by 3Q18, that cushion had diminished as Amazon started to wind

down its business relationship with XPO. Because that business was on the decline, all it took was

a “rounding error” customer (in Jacobs’s words) to trigger the third quarter miss.

       137.    Traces of Amazon’s effect on XPO’s 3Q18 appear in particular admissions that

defendant Malat made during the third quarter earnings call:

       [Malat:] Our LTL tonnage declined 1.5% due to our decision to selectively target
       more profitable freight, partially offset by a 3% volume increase in higher-margin
       local freight. We were able to further reduce our purchased transportation costs by
       increasing utilization of our owned trucks to offset inflation. Purchased
       transportation made up 26% of our linehaul miles in the quarter versus 33% from a
       year ago.

       138.    Defendant Jacobs made a similar statement in response to an analyst’s question

about the Company’s ability to grow revenue:



                                                48
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 49 of 104 PageID #: 49




       [Jacobs:] Tonnage was down, though. Tonnage was down 1.5%, which is in-line
       with recent quarters and consistent with our strategy of selectively targeting the
       more—the freight that fits our network the best, more profitable freight. And you
       mentioned the investment in the local sales force. I’m very happy that we did that.
       And the proof’s in the pudding, where our local tonnage was up 3% in the third
       quarter.

       139.    Defendants Jacobs’s and Malat’s reports that tonnage was continuing to decline on

a company-wide basis but that “local” tonnage had increased, means that whatever additional

tonnage XPO was shipping with local accounts was not sufficient to offset the tonnage that XPO

lost from its largest national account—Amazon. The idea that XPO wanted to lower the tonnage

that it shipped raised questions on the 3Q18 conference call. An analyst pointed out that such a

choice made little sense given favorable margins in that business:

       [BofA Merrill Lynch analyst:] So just—I wanted to say on the—this LTL point, you
       mentioned the strong incremental margins in that space. And I’m wondering,
       you’ve gone—you’ve had the strategy for a long-term of kind of calling customer
       accounts and focusing on more regional freight, but given the strong incremental
       margins, would it make sense strategically to maybe be looking to grow that
       business a little bit more aggressively? And not seeing, kind of, the declines in
       shipments and tonnage that we’ve been seeing?

       [Malat:] Absolutely. That’s one of the reasons why we added to our local account
       executive sales force. We added over 200 sales and sales support to grow the
       business.

       140.    This response is consistent with the events that a sales executive recounted

occurring sometime in the May/June 2018 timeframe, when tonnage was down due to the

“gradual” decline in Amazon business, giving XPO the chance to call smaller accounts to make

up the difference. But Defendants Jacobs’s and Malat’s statements about the reasons why tonnage

was declining were misleading because, as they knew, or should have known, Amazon decreased

the amount of tonnage it shipped with XPO in a gradual way as it acted on its stated plans to

discontinue its business with XPO. Amazon was too big to replace in 2018, and rather than simply

telling investors that Amazon was in the process of discontinuing its business with XPO, the



                                               49
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 50 of 104 PageID #: 50




Individual Defendants chose to blame a UK “rounding error” customer (House of Fraser) for its

diminished financial performance and then claimed XPO wanted tonnage to decline in the manner

that it did.

        141.   Amazon also significantly lowered the logistics-related business that it gave to XPO

during the 3Q18, as its decision to wind down and then shut down operations at several XPO

warehouses demonstrates. “Amazon Prime” week occurred during 3Q18, but Amazon did not

make the outstanding contributions to XPO’s logistics business in 2018 that it made in 2017. The

material decline in units received and then shipped out of the XPO warehouses dedicated to

Amazon translated to lower revenue, earnings, and cash flow for the quarter.

        142.   As a result, XPO’s SEC Form 10-Q (“10-Q”) for 3Q18 reported a significant drop

in logistics operating revenue from $67.3 million in 2017 to $59.5 million in 2018—an 11.59%

decline, year-over-year. These declining figures reflected Amazon acting on its decision to leave

XPO as demonstrated by Amazon’s actions in lowering the amount of logistics business that it did

with XPO.

        143.   Declining financial performance in XPO’s logistics segment, like the tonnage

statistics in transportation, clearly showed the Individual Defendants that they needed to tell

investors that Amazon was acting on its stated business plans to leave XPO. But again, XPO

blamed the UK customer for its lackluster logistics performance in 3Q18, as Malat said:

        Our operating income for logistics globally was $60 million compared with $67
        million a year ago, and our adjusted EBITDA was flat. These results reflect the
        bankruptcy charge from the one large customer [House of Fraser] Brad referenced
        earlier.

        144.   Defendant Jacobs refuted defendant Malat’s “large customer” characterization later

in the call by referring to that customer as simply a “rounding error” to XPO. Defendant Jacobs




                                                50
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 51 of 104 PageID #: 51




also blamed this one “rounding error” customer for XPO’s problems in the quarter, leading to his

conclusion that “it made [XPO] miss the quarter.”

       145.    The misleading nature of that statement and others blaming House of Fraser for

XPO’s 3Q18 miss grows in light of the fact that Amazon’s third quarter contributions to XPO’s

revenue would have translated into higher earnings and free cash flow as compared to the rest of

XPO’s book of business. Defendant Malat’s replacement as the Company’s CSO later admitted

this fact during a February 15, 2019 earnings call, explaining that Amazon’s earnings margins

were “slightly higher than company average EBITDA margin” at XPO. In other words, the

revenue that XPO was starting to lose from Amazon had larger, negative effects on XPO’s earnings

and free cash flow on a relative basis.

       146.    Comparing the relatively inconsequential nature of House of Fraser with Amazon’s

importance to XPO’s overall business further demonstrates that defendants Jacobs and Malat

misled investors about the reasons XPO missed its 3Q18 financial targets. These Defendants did

not want to mention Amazon because reasonable investors and analysts obviously would have

asked similar questions on the conference call about that customer. Further, because XPO could

not have credibly labeled Amazon as a “rounding error,” they chose to mislead investors by

blaming the miss entirely on a relatively unimportant customer.

       147.    Because Amazon was already acting on its stated plan to bring its business

relationship with XPO to an end, it was just a matter of time before XPO ran out of scapegoats to

blame for the gaping revenue, earnings, and cash flow hole that would deepen as Amazon took

more of its business away from XPO during the fourth quarter of 2018 (“4Q18”). To conceal that

problem, defendant Jacobs reintroduced XPO’s plans to buy another company that was at least as

big as XPO, which would allow XPO to consolidate the two companies’ financial statements for




                                               51
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 52 of 104 PageID #: 52




2018 and make it very difficult (if not impossible) to see the toll that Amazon took on XPO as a

stand-alone company. Jacobs put XPO’s M&A plans back on the table on the November 1, 2018

call:

        [Jacobs:] The [M&A candidates] that we’ve got shortlisted right now, and we—if
        you recall, we shortlisted that from hundreds and hundreds of the ones that we
        looked at over the process—I like them all. I mean, they’re all really good deals.
        You just got to get the right price and the right terms. And we also have to have a
        willing seller. So as soon as the stars line up on those scores, we’ll do the deal, but
        it’s not like, we’re revisiting the whole list of one’s that we rejected.

        [BofA Merrill Lynch analyst:] Got it. But it’s safe to say that you guys have actively
        engaged all of the people on that list in some form of dialogue?

        Is that correct?

        [Jacobs:] Correct. That’s correct.

        148.    Defendant Jacobs’s renewed interest in completing an M&A transaction sparked

analyst interest following the call.

        149.    On the same day as the call, J.P. Morgan analysts reported: “M&A back on the

table as topic of discussion. With strong organic growth, XPO’s M&A strategy was put to the

backburner as valuations did not meet expectations. Following the recent pullback, however, XPO

has re-engaged as valuations have fallen with public asset-light valuations down 13% on average

and down ~15% for public asset-heavy comps.”

        150.    Following the November 1, 2018, conference call, trading commenced in XPO’s

stock and it fell 2.67% to $86.99 (as the S&P 500 rose 0.44% that day). XPO’s stock continued to

decline as December approached.




                                                  52
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 53 of 104 PageID #: 53




Just as XPO Was “Very Close” to Closing a Deal that Would “Double” Its Size and Bury the
Amazon Problem, Executives Let Slip Material Non-Public Information on December 11,
2018 that Triggered a Trading Halt on the NYSE And Forced XPO to Disclose Yet Another
Amazon-Related “Miss”

        151.   By the second week of December 2018, XPO was purportedly close to fulfilling its

merger rouse. Defendant Jacobs later told participants at an industry conference that the deal

“would have effectively doubled XPO’s $17 billion a year size ‘in short order,’ before it shifted

gears and launched a sizable stock repurchase plan to capitalize on the equity’s low price levels.”

Defendant Jacobs told other reporters that XPO was “‘very close to doing an acquisition’” before

December 13, 2018. A transaction that “doubled” XPO’s size would have given XPO the ability

to largely bury the negative effects of Amazon’s decision to leave XPO while providing Jacobs

some basis to claim “doubled” growth as the 2019 calendar year unfolded.

        152.   But XPO ultimately squandered its prospects to complete a merger. First, on

December 11, 2018, defendant Jacobs, XPO’s new CSO, and the Company’s top information

technology officer accidentally disclosed material non-public information during market hours to

a select group of investors at a private lunch meeting on behalf of XPO. 14

        153.   Trading authorities quickly caught wind of XPO’s leaked information. They halted

trading of XPO stock on the NYSE when the market first opened on the following day, December

12, 2018, until XPO disclosed the leak to the rest of the market.

        154.   XPO purported to comply with its disclosure obligations by filing the following

message:

        Regulation FD Disclosure

               On December 11, 2018, XPO Logistics, Inc. (the “Company”) met with a
        group of investors in the ordinary course of its investor relations activities.

   14
       See December 12, 2018, Deutsche Bank, “Takeaways from mgmt. meeting and 8-k
disclosures.”



                                                53
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 54 of 104 PageID #: 54




              At this meeting, the Company disclosed that it anticipates 12-15% year-
       over-year growth in adjusted EBITDA in 2019. Adjusted EBITDA is a non-GAAP
       measure.

              In addition, at this meeting, the Company reaffirmed that it remains on track
       to generate approximately $625 million of free cash flow for 2018, and expects to
       generate approximately $650 million of free cash flow for 2019. Free cash flow is
       a non-GAAP measure.

                On February 12, 2018, the Company disclosed in its annual report on Form
       10-K for the year ended December 31, 2017 that, as of year- end, the Company had
       federal net operating losses for all U.S. operations of $188.1 million and federal tax
       credit carryforwards of $34.4 million. The Company expects to utilize substantially
       all of its federal net operating losses for the 2018 tax year.

       155.    This new information triggered a two-day decline that wiped out 33% of the

Company’s market value, as its per share stock price fell from $66.69 at the close of trading on

December 11, 2018 to $44.50 at the close of trading on December 13, 2018, on heavy trading

volume.

       156.    Several aspects of the December 12th surprise announcement were negative and

contributed to the sharp decline. To start, the announcement revealed, in substance, that XPO was

not going to make the $625 million in free cash flow guidance. In admitting that the Company

needed to accelerate “substantially all” $188 million in tax benefits that were not even set to expire

until 2024, XPO was, in essence showing that it could not generate $625 million in free cash flow

in 2018 because, simply stated, it had not earned enough money from its “largest customer” to do

so. XPO made this concession despite: (1) having just reaffirmed that number in the context of

lowering earnings guidance (purportedly) on account of the House of Fraser issue; and (2) claiming

in the same surprise announcement that it was “on track” to make that $625 million annual target

by the end of the year.




                                                 54
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 55 of 104 PageID #: 55




       157.    Some analysts noticed how the Company had originally included $110 million in

tax payments the original budget it used to derive its $625 million free cash flow figure, but that

XPO did not have enough cash to make any more tax payments than the $46 million it had paid

through the third quarter of the year. Deutsche Bank analysts, for example, wrote on the day of the

announcement that “[h]igher cash taxes appears to reflect a push out from ‘18 into ‘19 This

‘benefit’ appears to be making up for higher than expected working capital investment to facilitate

strong growth, which translates to no change in 2018 free cash flow expectations of $625M despite

much lower cash taxes.” The “push out” of 2018 taxes into 2019 similarly affected XPO’s 2019

free cash flow guidance.

       158.    In sum, the Individual Defendants attempted to partially plug XPO’s 2018 free cash

flow gap with a clever tax move—pulling in $188 million in tax benefits and thus assuring tax

liabilities into 2019—but the market saw through it.

       159.    Not only did XPO lower, in substance, its guidance about the amount of free cash

flow that it would generate in 2018, it simultaneously lowered its adjusted EBITDA guidance of

the entire 2019 year. The lowering of 2019 adjusted EBIDTA guidance reflected XPO’s inability

to earn enough money in that period to meet its guidance and XPO’s need to drag up to $188

million in tax benefits from 2019 and apply them all to 2018 to plug the earnings gap that Amazon

created by leaving XPO over the course of 2018. The resulting lower free cash flow guidance for

2019 also surprised the market and significantly missed analysts’ estimates. “The free cash flow

guide for 2019 [of $650M] was disappointing relative to prior Wall Street estimates of $884MM,”

as Wells Fargo wrote on December 14, 2018. Those estimates, in turn, flowed from the Individual




                                                55
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 56 of 104 PageID #: 56




Defendants’ most recent (misleading) statements following the purported House of Fraser “miss”

and related statements, which they made to the market on November 1, 2018. 15

        160.   The December 12, 2018, “trading halt” disclosures likewise partially corrected

XPO’s prior misleading statements masking the toll that Amazon’s decision to start leaving XPO

was actually having on the Company’s operations and financial performance. For example, the

disclosure revealed that XPO could not grow earnings at the “base-case” levels that defendant

Jacobs had communicated to the market just six weeks prior to that date. That “base-case” assumed

Amazon would keep growing the Company at levels that XPO had included in its “bottoms up”

budgeting process at the beginning of the 2018. Amazon continued lowering the amount of

business it gave to XPO throughout the year and XPO accidentally leaked new numbers—at least

partially accounting for life without Amazon—at its lunch on December 11, 2018, as noted above.

        161.   Thus, the only reason the market learned of the partially corrected numbers on

December 12th is because someone told the trading authorities about it, prompting a halt on trading

that forced XPO to disclose the new, materially lower EBITDA numbers to the market. These new

numbers showed XPO could not make defendant Jacobs’s “base-case” earnings growth of 15%-

18%. The “base-case” would now be 12%-15%, which was a materially negative shift in the

Company’s growth rates. This development also contributed to XPO’s stock price decline.

        162.   As investors continued to digest XPO’s free cash flow and earnings disclosures, on

December 13, 2018, a short seller, Spruce Point Capital Management (“Spruce Point”), published

a negative report on the Company, titled “Trucking Ridiculous; End of the Road.” The report

criticized XPO’s management and the accuracy and clarity of XPO’s disclosures to investors.


   15
       For example, Deutsche Bank modeled $800 million in free cash flow for 2019 following
the XPO’s most recent November 1, 2018 earnings call where the Company gave earnings
guidance for 2019.



                                                56
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 57 of 104 PageID #: 57




Analysts from Deutsche Bank published a report on December 13, 2018, criticizing one of the cash

flow calculations that Spruce Point had made in its report and commented on XPO’s falling stock

price “in the context of the current tape and lower guidance.” Deutsche Bank further wrote that its

cash flow calculations should have given XPO credit for the proceeds that XPO earned from selling

assets like trucks and other equipment for $69 million in 2016 and $79 million in 2017. Finally the

Deutsche Bank analysts further concluded that the “qualitative aspects of the report are not new.”

       163.    As the lower earnings and free cash flow guidance continued to flow through the

market, XPO’s common stock continued its fall from $66.69 per share at the close of trading on

December 11, 2018 to $44.50 on December 13, 2018—a decline of 33%.

       164.    Incredibly, Defendants made more misleading statements in the context of

responding to information in the Spruce Point report. The Individual Defendants called the report

old news, in substance, and then told the market that “XPO’s long-term financial outlook remains

positive.” This misleading statement appears in a December 14, 2018, Comtex News Network

article that it published at 9:10 a.m. (EST). The article specified the timing of XPO’s statement

and quoted its substance as follows:

       This morning the company responded: “Today’s report from a short selling firm is
       intentionally misleading, with significant inaccuracies, and fails to reflect that XPO
       has delivered strong performance for its long-term shareholders. The facts
       demonstrate that [Spruce Point’s] claims, most of which have been previously
       floated and refuted, are largely baseless and an attempt to string together unrelated
       pieces of incorrect information to paint an inaccurate impression of the company.
       Of particular note, our accounting practices are based on Generally Accepted
       Accounting Principles and are audited annually and reviewed quarterly by our
       independent auditors. XPO’s long-term financial outlook remains positive. We will
       communicate directly with our investors and customers regarding [Spruce Point’s]
       report.”

       165.    This statement was materially false and/or misleading at the time, because the

Individual Defendants already knew, or should have known, that Amazon was always going to




                                                57
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 58 of 104 PageID #: 58




leave and had already started that process in the spring or summer of 2018. Even defendant Jacobs

later claimed, in a February 15, 2019 earnings call, that it was very soon after December 11th or

12th of 2018 that Amazon kept lowering the amount of business it gave to XPO. “Within a few

days,” defendant Jacobs said, “our postal injection business was significantly impacted by this

customer’s actions,” referring to Amazon. These facts add to the many others showing that

Amazon continued to reduce the amount of business it gave to XPO throughout the course of 2018

in a manner that was neither abrupt nor quick, as defendant Jacobs would later misleadingly

complain in an attempt to address investors’ disbelief.

       166.    Having so devalued XPO’s stock price and the Company’s reputation through the

December 11 accidental leak and subsequent partially-corrective disclosure, the Individual

Defendants could not move forward with the planned blockbuster merger. The failure to complete

the merger ultimately meant that XPO could not hide the Amazon loss after 2018 closed.

After Failing to Find a Merger Partner Who Would Cover Up the Loss of Amazon in 2018,
the Individual Defendants are Forced to Admit that XPO Lost Its “Largest Customer”
(Amazon) and Always Knew that Amazon Was Going to Leave

       167.    Given the failed merger attempt, on February 14, 2019, XPO had to file its own

standalone financial statements for the quarter and year ending 2018, without the benefit of mixing

XPO’s financial statements with those of a company equal in size on a “consolidated” basis.

       168.    After the market closed on February 14, 2019, XPO filed several reports with the

SEC, further revealing the effects that the Amazon departure had on XPO’s business. Defendant

Jacobs led a conference call the next day, February 15, 2019, by stating:

       Well, look, there’s no other way to say it, we missed the quarter. We miscalculated
       the weakness in France and the U.K. And in December, our largest customer pulled
       back their postal injection business, which is part of last mile. That affected our
       EBITDA in December. This had a significant impact in December and in the
       quarter.




                                                58
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 59 of 104 PageID #: 59




       169.   Defendant Jacobs admitted, in response to an analyst’s question, that Amazon’s

business contributed materially to XPO’s growth over the preceding few years and that he knew

the growth would come to end given Amazon’s stated business plans:

       [Seaport Global Securities analyst:] [M]y question is, had they always—had this
       large customer always been a customer of 3PD [an XPO-acquired company] or just
       recently have you—had you grown with them?

       [Jacobs:] I’m not 100% certain of that, but I think that they were not a customer of
       3PD. Or if they were, they were a small one. So the more important part of your
       question is, have we grown with them? Yes, we grew a lot up with them over the
       last few years. And we knew that, that business wasn’t going to stay forever and
       forever and ever and ever because of that particular customer’s stated business
       plans and because that customer is transactional in some respect in terms of the
       nature that they have with their vendors. And that’s fair. Customers can have any
       kind of approach they want with their vendors. We didn’t think it was going to
       come to end so quickly. We didn’t think it was going to come to an end so abruptly.
       And it really hasn’t come to an end. It’s been downsized. We still have a chance to
       prove to them that maybe we should get a second chance and come back and do
       something that can help them. And I don’t rule out that we could possibly get some
       business back, but we’re not counting on it. We’re counting on that they’re going
       in a different direction for the most of their business. And that we should be
       redeploying those resources for new customers.

       170.   Analysts asked questions about this admission, demonstrating that reasonable

investors (including analysts who covered XPO) read the Company’s disclosures—and assurances

about House of Fraser being a “one off” occurrence—to mean that XPO did not expose

shareholders to the kind of extreme customer and market concentration that Amazon represented:

       [BofA Merrill Lynch analyst:] So I wanted to start talking about customer
       concentration. One of the things that I think XPO has touted as one of its strengths
       is that it’s not overly focused on any particular customer. But here, we’ve seen kind
       of 2 quarters in a row where some disappointing news from a particular customer
       has really put a real dent in results. And I want to talk about—I kind of want to get
       your thoughts on the extent to which maybe that perception is changing or how you
       manage your customer base maybe has shifted? . . .

       [Jacobs:] Well, in 2018, our top 5 customers represented about 11% of revenue,
       and you saw that in the K. The largest customer, however, represented roughly
       about 4%, 5% of that. 2/3 of that business has gone away, so that’s a body blow, no
       question about it. Going forward, with that customer having downsized, we



                                                59
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 60 of 104 PageID #: 60




       anticipate that our top 5 customers in 2019 will represent about 8% of revenue. So
       customer concentration will be less. But when you lose your—when you lose the
       majority of your top customer’s business, that hurts. Nothing you can do—there’s
       nothing positive. It’s only negative.

       171.    On this same subject defendant Jacobs later admitted:

       I’d also talk to you about our customer concentration. Our customer concentration,
       it was too much. We made a mistake letting one customer get $900 million of
       business with us. [It was] just too much. [It was] too much concentration.
       Previously, if you looked at our top 5 customers, it was about 11% of revenue and
       the biggest one was a little more than 1/2 of that, so it was just too much
       concentration. Going forward, we’re going to be much more diversified. Our top 5
       customers this year should be something around 7% of revenue and no customer
       will be more than 2% of revenue.

       172.    Following the February 15, 2019, conference call that further revealed Amazon’s

strategic and financial importance to XPO, the Company’s stock price fell from a close of $59.55

the day before to $51.97 at the close of trading, for a loss of 12.73%.

       173.    Analysts reacted negatively. For example, Barclays wrote in a report on the same

day that it was “materially lowering our price target on XPO shares given a significant strategic

shift and continuing earning headwinds,” while noting the loss of “a large shipper (likely

Amazon).”

       174.    Barclays appeared to suspect that Jacobs still was not giving them the full story:

“We believe the company was aware of the potential for losing a large piece of business late in

2018, right around the same time a now debunked but then impactful short seller report surfaced”

on December 13, 2018.

       175.    Those analysts’ suspicions were correct in part—the Individual Defendants truly

were aware of its potential of losing Amazon, but they arrived at that awareness well before the

middle of December 2018.




                                                 60
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 61 of 104 PageID #: 61




                    THE INDIVIDUAL DEFENDANTS’ MATERIALLY
                     FALSE AND/OR MISLEADING STATEMENTS

        176.   A money-losing enterprise for years, XPO began growing profits and revenue in

2016 at rates that exceeded its industry peers and made it the darling of Wall Street in its industry.

August 2016 Statements

        177.   On August 3, 3016, XPO publicly reported its financial results for 2Q16. This was

the first time that XPO reported a profit.

        178.   In connection with the press release announcing its 2Q16 financial results, the

Individual Defendants also put out a slide presentation and script (the “2Q16 Presentation”). The

Individual Defendants also stated that the slide presentation should be read together with XPO’s

SEC filings, including its 2Q16 10-Q. As part of its 2Q16 Presentation, the Individual Defendants

publicly claimed that XPO was a “well diversified company” with a “highly diversified” customer

base.

        179.   The next day on August 4, 2016, XPO held a conference call to discuss its quarterly

results and answer questions posed by analysts and investors. During the call, defendant Jacobs

spoke about how XPO reported “second-quarter results that confirmed that [the Company was] at

a positive inflection point in the evolution of [its] business.” He touted how XPO was a “very well

diversified, well-functioning global business that provides significant value to [its] customers.”

The XPO CEO also asserted that the Company had a “clearly defined action plan” to grow earnings

nearly 35% over the 2016 through 2018 period.

        180.   Defendant Jacobs assured investors that the Company was generating record

financial growth from a well-diversified base of business, concluding the call as follows:

        We started the call with saying that we’re at a positive inflection point in the
        evolution of our Company. And that we are reaping the rewards of the last five
        years. We have built a very well diversified, well functioning global business that
        provides significant value to our customers.


                                                 61
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 62 of 104 PageID #: 62




       The proof is in the pudding. Look at the numbers this quarter. We had record
       EBITDA, way above expectations. We had record cash flow from ops, way above
       expectations. Record free cash flow. We have a clearly defined action plan to go
       from $1.265 billion of EBITDA this year to our $1.7 billion target in 2018.

       181.    The Individual Defendants’ statements on August 3 and 4, 2016, about XPO being

“very well diversified” with a “highly diversified” customer base were misleading at the time they

were made because the Individual Defendants had knowingly, or at the very least recklessly,

masked the effects that its largest customer, i.e., Amazon, had on XPO’s growth and its customer

concertation risk.

       182.    On August 8, 2016, XPO publicly filed its 10-Q for 2Q16 with the SEC. This 10-

Q incorporated risk factors previously laid out in XPO’s SEC Form 10-K for fiscal 2015 (“2015

10-K”). One of those risk factors in XPO’s 2015 10-K that remained unchanged in its 2Q16 10-Q,

according to the Company, was that:

       No single customer accounted for more than 2% of our consolidated pro forma
       revenue for 2015. We do not believe the loss of any single customer would
       materially impair our overall financial condition or results of operations; however,
       collectively, some of our large customers might account for a relatively significant
       portion of the growth in revenue and margins in a particular quarter or year. Our
       contractual relationships with customers generally are terminable at will by the
       customers on short notice and do not require the customer to provide any minimum
       commitment. Our customers could choose to divert all or a portion of their business
       with us to one of our competitors, demand rate reductions for our services, require
       us to assume greater liability that increases our costs, or develop their own logistics
       capabilities. Failure to retain our existing customers or enter into relationships with
       new customers could materially impact the growth in our business and the ability
       to meet our current and long- term financial forecasts.

       183.    This statement, incorporated into XPO’s 2Q16 10-Q, that the Individual Defendants

did not supposedly “believe the loss of any single customer would materially impair our overall

financial condition or results of operations” was misleading because by August 2016, the

Individual Defendants knew, or were reckless in not knowing, that if and when Amazon ceased




                                                 62
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 63 of 104 PageID #: 63




being an XPO customer, its departure would have significantly negative ramifications for XPO

financially.

        184.   Both defendants Jacobs and Hardig signed XPO’s false and/or misleading 2Q16

10-Q.

        185.   XPO’s 2Q16 10-Q also contained the following false and/or misleading SOX

certifications, signed by defendants Jacobs and Hardig:

           1. I have reviewed this quarterly report on Form 10-Q of XPO Logistics, Inc.;

           2. Based on my knowledge, this report does not contain any untrue statement
              of a material fact or omit to state a material fact necessary to make the
              statements made, in light of the circumstances under which such statements
              were made, not misleading with respect to the period covered by this report;

           3. Based on my knowledge, the financial statements, and other financial
              information included in this report, fairly present in all material respects the
              financial condition, results of operations and cash flows of the registrant as
              of, and for, the periods presented in this report;

           4. The registrant’s other certifying officer and I are responsible for
              establishing and maintaining disclosure controls and procedures (as defined
              in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over
              financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-
              15(f)) for the registrant and have:

               a) Designed such disclosure controls and procedures, or caused such
                  disclosure controls and procedures to be designed under our
                  supervision, to ensure that material information relating to the
                  registrant, including its consolidated subsidiaries, is made known to
                  us by others within those entities, particularly during the period in
                  which this report is being prepared;

               b) Designed such internal control over financial reporting, or caused such
                  internal control over financial reporting to be designed under our
                  supervision, to provide reasonable assurance regarding the reliability
                  of financial reporting and the preparation of financial statements for
                  external purposes in accordance with generally accepted accounting
                  principles;

               c) Evaluated the effectiveness of the registrant’s disclosure controls and
                  procedures and presented in this report our conclusions about the



                                                 63
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 64 of 104 PageID #: 64




                   effectiveness of the disclosure controls and procedures, as of the end
                   of the period covered by this report based on such evaluation; and

               d) Disclosed in this report any change in the registrant’s internal control
                  over financial reporting that occurred during the registrant’s most
                  recent fiscal quarter (the registrant’s fourth fiscal quarter in the case
                  of an annual report) that has materially affected, or is reasonably likely
                  to materially affect, the registrant’s internal control over financial
                  reporting;

           5. The registrant’s other certifying officer and I have disclosed, based on our
              most recent evaluation of internal control over financial reporting, to the
              registrant’s auditors and the audit committee of the registrant’s board of
              directors (or persons performing the equivalent functions);

               a) All significant deficiencies and material weaknesses in the design or
                  operation of internal control over financial reporting which are
                  reasonably likely to adversely affect the registrant’s ability to record,
                  process, summarize and report financial information; and

               b) Any fraud, whether or not material, that involves management or other
                  employees who have a significant role in the registrant’s internal
                  control over financial reporting.

November 2016 Statements

       186.    On November 2, 2016, XPO issued a press release announcing its third quarter of

2016 (“3Q16”) financial results. Just as they did for the previous quarter, the Individual Defendants

released a slide presentation and script that repeated their previous proclamation that the Company

was “well diversified” with a “highly diversified” customer base.

       187.    The following day, November 3, 2016, the Company hosted a conference call with

financial analysts and investors to discuss XPO’s 3Q16 financial results. Similar to what he told

analysts and investors in August 2016, Jacobs told them how the Company’s 3Q16 results confirm

that XPO has “reached a positive inflection point in the evolution of [its] business.”

       188.    Later during the November 3 call, a Barclays analyst asked about what macro risks

(if any) XPO saw with respect to revenue growth. As part of his response, XPO’s CEO Jacobs




                                                 64
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 65 of 104 PageID #: 65




stated that while there was some risk, he emphasized that the Company’s “strategy has been to be

very well diversified, well diversified by geography, well diversified by type of customer, well

diversified by service offering.”

        189.   The Individual Defendants’ November 2 and 3, 2016 statements about XPO’s well

diversified business and customer base were misleading at the time they were made because the

Individual Defendants had knowingly, or at the very least recklessly, masked the effects that its

largest customer, i.e., Amazon, had on XPO’s growth and the customer concertation risk presented

by Amazon.

        190.   On November 8, 2016, XPO publicly filed its 10-Q for 3Q16 with the SEC. This

10-Q incorporated risk factors previously laid out in XPO’s 2015 10-K, including the

representation that “[w]e do not believe the loss of any single customer would materially impair

our overall financial condition or results of operations.” As detailed previously, this statement was

misleading because by November 2016, the Individual Defendants knew, or were reckless in not

knowing, that once Amazon ceased being an XPO customer, its departure would have a

significantly negative impact on XPO’s financial condition and/or results of operations.

        191.   Both defendants Jacobs and Hardig signed XPO’s false and/or misleading 3Q16

10-Q.

        192.   XPO’s 3Q16 10-Q also contained false and/or misleading SOX certifications

signed by defendants Jacobs and Hardig that are nearly identical to the ones in the Company’s

2Q16 10-Q.

February 2017 Statements

        193.   On February 21, 2017, XPO issued a press release announcing its financial results

for its fiscal year 2016. Just as it did for 2Q16 and 3Q16, the Individual Defendants released a




                                                 65
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 66 of 104 PageID #: 66




slide presentation and script reiterating that the Company was “well diversified” and has a “highly

diversified” customer base.

       194.    On February 28, 2017, XPO publicly filed its 10-K for fiscal 2016 (“2016 10-K”)

with the SEC. In this 2016 10-K, the Individual Defendants touted that XPO had a “diversified

customer base that minimizes our concentration risk: in 2016, approximately 8% of our revenue

was attributable to our top five clients, with our largest customer accounting for approximately 3%

of revenue.”

       195.    Like those Relevant Period public statements made by the Individual Defendants

in previous quarters, the Individual Defendants’ statements on February 21 and 28, 2017 were

misleading at the time they were made because the Individual Defendants had knowingly, or at the

very least recklessly, masked the effects that Amazon, XPO’s largest customer, had on the

Company’s growth and the customer concertation; especially in light of the fact that Amazon had

already informed the Individual Defendants that it was going to leave.

       196.    Defendants Jacobs, Hardig, Ashe, DeJoy, Jesselson, Kingshott, Papastavrou and

Shaffer all signed XPO’s false and/or misleading 2016 10-K.

       197.    XPO’s 2016 10-K also contained false and/or misleading SOX certifications signed

by defendants Jacobs and Hardig that are nearly identical to the ones in the Company’s 2Q16 and

3Q16 10-Qs.

May 2017 Statements

       198.    On May 3, 2017, XPO issued a press release announcing its financial results for the

first quarter of 2017 (“1Q17”). Just as they did in previous quarters, the Individual Defendants

released a slide presentation and script reiterating that the Company was “well diversified” has a

“highly diversified” customer base.




                                                66
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 67 of 104 PageID #: 67




       199.    The following day on May 4, 2017, the Company hosted a conference call with

financial analysts and investors to discuss XPO’s 1Q17 financial results. One important topic that

came up during the call was the long-term sustainability of XPO’s growth: one analyst asked

whether XPO’s growth was sustainable over the long term. Defendant Jacobs responded to one

such question during an XPO quarterly earnings call:

       [KeyBanc analyst:] Let me ask it this way, is there anything in the first quarter that
       you view as being unsustainable or anything that kind of helped you if it was fuel
       trends in the LTL business or something that you’re watching that, that may not
       repeat in the first quarter as you think about the progression through the year?

       [Jacobs:] I don’t, Todd. I think the first quarter was a quarter where we had to work
       hard. And we had some headwinds, we had some tailwinds. But internally, as an
       organization, it’s really jelling. And people are very focused on the right levers in
       order to improve both the profitability of the company and customer service at the
       same time. And it’s broad-based by our different business lines and by our
       geography. So I am optimistic about the year, starting off on a very good foot.

       200.    Defendant Jacobs’s public assurances, that XPO gave investors exposure to a

company that enjoyed broad-based growth, are consistent with his and the Individual Defendants’

other public statements assuring investors throughout the Relevant Period that XPO’s customer

makeup did not expose them to too much customer “concentration risk.”

       201.    On May 9, 2017, XPO publicly filed its 1Q17 10-Q with the SEC. In this 10-Q, the

Individual Defendants touted that XPO’s “customers are also highly diversified across every major

industry, with retail and e-commerce historically accounting for approximately a quarter of our

revenue.”

       202.    These statements made by the Individual Defendants in May 2017 were misleading

at the time they were made because the Individual Defendants knowingly (or at the very least

recklessly) masked the effects that Amazon, its largest customer, had on XPO’s growth and the

customer concertation risk; especially in light of the fact that Amazon had already informed the




                                                67
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 68 of 104 PageID #: 68




Individual Defendants that it was going to leave. Moreover, defendant Jacobs’s assurances during

the May 4, 2017 call response about how he did not see anything in 1Q17 as being “unsustainable,”

was misleading. The reason: defendant Jacobs knew (or was reckless in not knowing) that in fact,

XPO’s growth rate was unsustainable because Amazon was driving growth and the Individual

Defendants knew or recklessly disregarded that Amazon was going to leave as a customer because

that was its “stated business plan[]” from the beginning.

       203.    XPO’s 1Q17 10-Q also contained false and/or misleading SOX certifications

signed by defendants Jacobs and Hardig that are nearly identical to the ones in the Company’s

previous quarterly and annual filings made with the SEC during the Relevant Period.

July 2017 Statements

       204.    On July 17, 2017, XPO announced that it planned to make an offering of

11,000,000 shares of its common stock in a registered underwritten offering.

       205.    On or about July 20, 2017, XPO priced the 11,000,000 shares at $60.50.

       206.    In connection with XPO’s announcement of the Secondary Offering, the Company

filed a Registration Statement on SEC Form S-3 (the “Registration Statement”) and a Rule 424(b)

Prospectus with the SEC.

       207.    These filings were signed by defendants Jacobs and Hardig and incorporated by

reference, XPO’s materially misleading: (1) 2016 10-K and 1Q17 10-Q.

       208.    The Registration Statement, including the Prospectus, was negligently prepared

and, as a result, contained untrue statements of material fact and omitted material information that

was required to be disclosed pursuant to the regulations governing its preparation.

       209.    As detailed above, each of the statements incorporated by reference into in the

Registration Statement filed with the SEC was materially false and misleading for failure to




                                                68
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 69 of 104 PageID #: 69




disclose that XPO’s growth was heavily dependent on Amazon’s business that was unsustainable

because Amazon did not intend to be a long-term customer of XPO.

August 2017 Statements

       210.     On August 2, 2017, XPO issued a press release announcing its financial results for

the second quarter of 2017 (“2Q17”). Just as they did in previous quarters, the Individual

Defendants released a slide presentation and script reiterating that the Company has a “highly

diversified” customer base.

       211.     On August 4, 2017, XPO publicly filed its 2Q17 10-Q with the SEC. In this 10-Q,

the Individual Defendants touted that XPO’s “customers are also highly diversified across every

major industry, with retail and e-commerce historically accounting for approximately a quarter of

our revenue.”

       212.     The Individual Defendants’ statements on August 2, 2017 and August 4, 2017 were

false and/or misleading at the time they were made because the Individual Defendants had

knowingly, or at the very least recklessly, masked the effects that Amazon, XPO’s largest

customer, had on XPO’s growth and customer concertation risk; especially in light of the fact that

Amazon had informed the Individual Defendants that it was going to cease doing business with

XPO.

       213.     XPO’s 2Q17 10-Q also contained false and/or misleading SOX certifications

signed by defendants Jacobs and Hardig that are nearly identical to the ones in the Company’s

previous quarterly and annual filings made with the SEC during the Relevant Period.

November 2017 Statements

       214.     On November 2, 2017, XPO issued a press release announcing its financial results

for the third quarter of 2017 (“3Q17”). Just as they did in previous quarters, the Individual




                                                69
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 70 of 104 PageID #: 70




Defendants released a slide presentation and script reiterating that the Company has a “highly

diversified” customer base.

       215.     On November 6, 2017, XPO publicly filed its 3Q17 10-Q with the SEC. In this 10-

Q, the Individual Defendants touted that XPO’s “customers are also highly diversified across every

major industry, with retail and e-commerce historically accounting for approximately a quarter of

our revenue.”

       216.     The Individual Defendants’ statements on November 2, 2017 and November 6,

2017 were false and/or misleading at the time they were made because the Individual Defendants

had knowingly, or at the very least recklessly, masked the effects that Amazon, XPO’s largest

customer, had on XPO’s growth and customer concertation risk; especially in light of the fact that

Amazon had informed the Individual Defendants that it was going to cease doing business with

XPO.

       217.     XPO’s 3Q17 10-Q also contained false and/or misleading SOX certifications

signed by defendants Jacobs and Hardig that are nearly identical to the ones in the Company’s

previous quarterly and annual filings made with the SEC during the Relevant Period.

February 2018 Statements

       218.     On February 7, 2018, XPO issued a press release announcing its financial results

for its fiscal year 2017. Just as they did in previous quarters, the Individual Defendants released a

slide presentation and script touting the Company’s “highly diversified” customer base.

       219.     On February 12, 2018, XPO publicly filed its 10-K for fiscal 2017 (“2017 10-K”)

with the SEC. In this 10-K, the Individual Defendants touted that they have a “diversified customer

base that minimizes our concentration risk: in 2017, approximately 10% of our revenue was

attributable to our top five customers.”




                                                 70
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 71 of 104 PageID #: 71




       220.    The Individual Defendants’ statements on February 7, 2018 and February 12, 2018

were false and/or misleading at the time they were made because the Individual Defendants had

knowingly, or at the very least recklessly, masked the effects that Amazon, its largest customer,

had on XPO’s growth and the customer concertation risk; especially in light of the fact that

Amazon had informed the Individual Defendants that it was going to cease doing business with

XPO.

       221.    Specifically, as to the Individual Defendants’ statement in XPO’s 2017 10-K

regarding the Company’s customer diversification, this nearly identical statement to the one made

in the 2016 10-K misleadingly omitted the disclosure of the size of XPO’s largest customer (which

was 3% of revenue in 2016). The Individual Defendants’ decision to knowingly, or at the very

least recklessly, alter this disclosure in XPO’s 2017 10-K was misleading because, as the

Individual Defendants later admitted, Amazon boosted XPO’s growth materially during 2016 and

constituted more than 3% of the Company’s revenue at the time.

       222.    Defendants Jacobs, Hardig, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou and

Shaffer all signed XPO’s false and/or misleading 2017 10-K.

       223.    XPO’s 2017 10-K also contained false and/or misleading SOX certifications signed

by defendants Jacobs and Hardig that are nearly identical to the ones in the Company’s previous

quarterly and annual filings made with the SEC during the Class Period.

May 2018 Statements

       224.    On May 2, 2018, less than ten days after announcing the hiring of their new COO,

Wagers, who, prior to that date was the former head of Amazon’s finance of its worldwide

transportation and logistics operation, XPO issued a press release announcing its financial results

for 1Q18.




                                                71
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 72 of 104 PageID #: 72




       225.    Just as they did in previous quarters, the Individual Defendants released a slide

presentation and script. However, unlike in prior reporting periods, the Individual Defendants

instead stated that XPO’s “markets” as opposed to “customers” were “highly diversified”; a phrase

it repeated in its 1Q18 10-Q it filed with the SEC five days later on May 7, 2018.

       226.    But there was a reason the Individual Defendants stopped publicly telling investors

that the Company’s customer base was “highly diversified” as by this time in May 2018: the

Individual Defendants were well aware, or at least they should have been, that Amazon, XPO’s

largest customer and the one responsible for the material growth projections made by the

Individual Defendants in prior quarters, had already put in motion its plans to end its business

relationship with XPO in the coming months. Obviously, the Individual Defendants hoped

investors would not pick up on the new phraseology, and luckily for XPO, they did not.

       227.    This was at least partially due to the fact that in XPO’s press release announcing

the Company’s 1Q18 financial results, the Individual Defendants re-affirmed the exact same 2018

financial guidance that they had given on February 7, 2018—i.e., before Amazon began acting on

its plans to leave XPO.

       228.    Specifically, the 1Q18 Company press release stated that the Individual Defendants

“reaffirmed both targets in [its] outlook: adjusted EBITDA of at least $1.6 billion for full year

2018, and 2017–2018 cumulative free cash flow of approximately $1 billion.”

       229.    This guidance was materially false and/or misleading because it included Amazon

projections that the Individual Defendants knew, or at the very least should have known, would

not come to fruition because Amazon had already started to reduce its business with XPO.

       230.    During a call with analysts and investors hosted by XPO on May 3, 2018, defendant

Jacobs reaffirmed that the Company remains “on track to deliver on [its] targets of at least $1.6




                                                72
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 73 of 104 PageID #: 73




billion of adjusted EBITDA this year and approximately $1 billion of cumulative free cash flow

for 2017 and 2018.”

       231.    Not only did defendant Jacobs reaffirm the Company’s materially misleading

guidance, but he told analysts and investors on the May 3 call there was no reason to think the

business would slow relative to what XPO management had planned in February 2018, implicitly

representing that Amazon would not start pulling business from XPO at any point in 2018:

       [Deutsche Bank analyst:] [I]s there any kind of reason to think the revenue and
       EBITDA growth of the business is actually very strong, not even just the 11% or
       the 10.4% you did last quarter, but really kind of even within that high single-digit
       framework that you provided. Is there any reason to think kind of that type of
       revenue growth and EBITDA growth that you’re achieving even this year slows? If
       you can just help us think about that as you look at the pipeline of new business,
       because that is kind of top of mind right now, especially in the transportation
       segment?

       [Jacobs:] Sure. There is no reason to think it’s going to slow, and I don’t know that
       we’re in any better position than everyone else to predict what the economy is going
       to do over the next few years So for the time being and for the foreseeable future,
       absent some geopolitical events, life looks good, at least from our point of view just
       looking at our customers and seeing what our customers are doing and saying.

       232.    This statement by defendant Jacobs was materially misleading at the time because

Amazon’s actions showed that it had started to act on its previously-stated intention to stop doing

business with XPO. Amazon was XPO’s largest customer, but, as the entire world knew at the

time (including defendant Jacobs), Amazon also represented one of the most important players in

the e-commerce market as a whole.

       233.    No reasonable executive in defendant Jacob’s shoes could have thought there was

“no reason” to think the Company would not meet the revenue and earnings growth that XPO had

planned at the beginning of the year, knowing what Jacobs actually knew about Amazon at the

time, including that: (1) in February 2018 XPO internally projected Amazon would generate over

$950 million for 2018; (2) Amazon’s stated business plans were to leave XPO over the long term;




                                                73
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 74 of 104 PageID #: 74




and (3) Amazon actually beginning to reduce its use of XPO in the March/April 2018 time frame,

as reflected in XPO’s lower tonnage and Edgerton warehouse activities, which continued to

worsen.

       234.     As defendant Jacobs understood, these conditions meant that XPO was its most

important customer and business partner who gave XPO access to the e-commerce market.

       235.     On or around May 9, 2018, defendant Jacobs went on the CNBC television show

“Mad Money,” hosted by Cramer, who told viewers: “To the extent that any investors had any

concerns about XPO’s relationship with Amazon, Jacobs reassured them that they had nothing to

worry about.”

       236.     During the segment with the Company’s CEO, Cramer noted how XPO and

Amazon had recently “blown away the numbers” and that XPO and Amazon were “synergistic”

in some ways. Jacobs responded:

       [Jacobs:] Amazon’s growing so much faster than we are. We’re proud that we grew
       11% (organically) in the first quarter, so compared to other transportation
       companies, we’re at the top. Amazon grew 45%.

       [Cramer:] That’s true.

       [Jacobs:] They are twice the size of themselves every two years. [Cramer:] But you
       play a big role in trying to get bigger . . .
       packages to people[] everywhere.

       [Jacobs:] Absolutely. And we have Amazon as a customer and we have many other
       ecommerce players as a customer. We’re facilitating their growth.

       237.     Defendant Jacobs’s publicly aired statements on “Mad Money” were materially

misleading because, although he told viewers that XPO was “facilitating [Amazon’s] growth,” he

failed to mention was that Amazon was simultaneously starting to unwind its business with the

Company—exactly as Amazon told the Individual Defendants it would do.




                                              74
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 75 of 104 PageID #: 75




August 2018 Statements

       238.    On August 1, 2018, XPO issued a press release announcing its financial results for

2Q18. Like they did in the previous quarter, the Individual Defendants reaffirmed its guidance that

XPO was “on track to deliver on [its] target of at least $1.6 billion of adjusted EBITDA this year,

which reflects a 17% increase over 2017.”

       239.    This guidance was materially false and/or misleading because it included Amazon

projections that the Individual Defendants knew, or at the very least should have known, would

not come to fruition because Amazon had already started to withdraw its business from XPO.

       240.    During a call with analysts and investors hosted by XPO on August 2, 2018,

defendant Jacobs reaffirmed this materially misleading earnings and cash flow guidance.

       241.    At the time, XPO’s cash flow outlook for 2017-2018 was that it would generate

“approximately $1 billion,” which meant the Company would generate approximately $625

million in free cash flow for 2018 because it had generated $375 million in free cash flow the prior

year. XPO’s EBITDA outlook was “at least $1.6 billion” for 2018. Jacobs had previously told the

market that these figures were the same as the Company’s internal numbers and that he would let

the market know if anything changed. This was a lie because things had changed. Rather than

admitting the Company’s problems with Amazon, he pretended they did not exist and reaffirmed

the Company’s full-year guidance:

       [Deutsche Bank analyst:] Just want to understand is kind of the 17% or mid-teens
       type EBITDA growth that you’re posting this year sustainable in your view, as you
       look through ‘19 and ‘20, given the book of business and then, does the CapEx
       intensity change at all. I think you’re running about 2.8% of sales this year. Does
       that actually go down as the sales growth, or should we expect that to kind of move
       up, given some of the initiatives that you’re accelerating?

       [Jacobs:] Sure. So let’s do all 3 lines. Let’s do organic revenue growth, let’s do
       EBITDA growth, let’s go free cash flow/CapEx since they’re related to each other.
       On the sales side, on the revenue growth side, very buoyant, that’s partly because
       it’s a good economy, it’s a good market. It’s partly because we’re doing a lot of


                                                75
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 76 of 104 PageID #: 76




       company-specific things in terms of operational excellence, in terms of hitting on
       all 8 cylinders that customers are rewarding us with our greater-than-fair share of
       their wallet. So I expect that organic revenue growth is going to stay in this high
       level, high single digits, low-double digits for the foreseeable future. I don’t see
       any slowing down on that. EBITDA, we haven’t done a bottoms-up budget yet at
       all, that process is just starting. On a preliminary basis, yes, I think something in
       the 15% to 18% range is very reasonable to assume for continued EBITDA growth
       for the foreseeable future.

       In terms of free cash flow, we will generate more free cash flow next year than we
       did this year, even though we’ve generated very substantial amount of free cash
       flow this year. And this year we’ll have about 70-something percent more free cash
       flow than last year. I don’t think it’s going to be 70% more, because I think there’s
       going to be more opportunities for deploying CapEx, but it’s way too early in this
       year to be giving specific guidance for CapEx for next year. But I can tell you this:
       last week, we had about 45 of our top executives in for 3 days for quarterly
       operating review. People are confident in their business. Peoples’ customers are
       confident in their business.

       242.    Here, as before, defendant Jacobs reassured the market “I don’t see any slowing

down” on the Company’s revenue growth, and similarly told the market that that 15%-18%

EBITDA was reasonable, which was significant at the time because XPO had reported 18% growth

in the first quarter of the year, but lower growth of 16% in the second quarter of the year as Amazon

continued to act on its “stated business plans” and, as Jacobs knew, the Amazon business “was

going to come to an end.”

       243.    Defendant Jacobs’s EBITDA statement—that it was “very reasonable to assume”

16%-18% earnings growth for the foreseeable future—was materially misleading at the time for

these and other reasons underlying Amazon’s declining business with XPO.

       244.    Defendant Jacobs’s assertion that XPO would generate even “more free cash flow”

in 2019 as compared to 2018 and his statement that “we’ll have about 70- something percent more

free cash flow [this year, 2018] than last year” was materially misleading for similar reasons.

       245.    Defendant Jacobs knew, or recklessly disregarded, that his guidance was

misleading because it assumed that Amazon’s business would continue growing XPO as it had



                                                 76
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 77 of 104 PageID #: 77




over the past few years even though he knew that Amazon’s business with XPO was “going to

come to an end” and that Amazon’s wind down process had already begun.

October & November 2018 Statements

       246.   On October 31, 2018, XPO issued a press release announcing its financial results

for 3Q18. In the press release, the Individual Defendants reported that XPO had missed earnings

and revenue expectations due to a “customer bankruptcy.”

       247.   On November 1, 2018, XPO held a conference call with analysts and investors to

discuss the Company’s 3Q18 financial results. During the call, defendant Jacobs chalked up the

miss to a “rounding error” of a customer that made XPO “miss the quarter.”

       248.   These statements by the Individual Defendants were materially misleading because

the “miss” XPO suffered in 3Q18, was not solely due to some “rounding error” and/or “customer

bankruptcy,” but was instead at least partially due to the significant slow-down in business from

XPO’s largest customer, Amazon.

       249.   During the November 1 call, the Individual Defendants also misrepresented that

XPO had made the decision—“our decision” or “our strategy,” to decrease its shipment tonnage,

when, in fact, Amazon’s reduction of its use of XPO was the real reason the Company was

suffering decreased tonnage.

       250.   The same applies to the Individual Defendants’ statement that logistics operating

income had fallen from $67 million to $60 million, purportedly as a result of the House of Fraser

customer “rounding error.” As the material wind down in XPO’s Amazon fulfillment centers

shows, a material portion of that $7 million drop came from Amazon, as further evidenced by

XPO’s admissions that Amazon’s business represented a higher earnings “margin” than the rest of

its customers on average.




                                               77
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 78 of 104 PageID #: 78




        251.   Finally, at the same time, the Individual Defendants misleadingly “reaffirmed”

2018 free cash flow guidance and revised guidance of $1.585 billion in earnings for XPO’s “full

year 2018” targets, despite the fact that they knew, or at the very least should have known, by that

point in time that the revised guidance did not merely “reflect[] the impact of the [House of Fraser]

customer,” but that the quarter’s performance was more accurately affected by Amazon’s

reduction in business. The statement also failed to reflect Amazon’s known decision to stop using

XPO.

       THE INDIVIDUAL DEFENDANTS FAILED TO DISCLOSE INFORMATION
             REQUIRED UNDER ITEM 303 OF SEC REGULATION S-K

        252.   The Individual Defendants violated their duty under Item 303 of Regulation S-K,

17 CFR §229.30, to disclose XPO’s unsustainable reliance on Amazon business in the

“Management’s Discussion and Analysis of Financial Condition and Results of Operations”

(“MD&A”) sections of the following Form 10-K and 10-Q reports that it filed with the SEC during

the Class Period: 2Q16 10-Q, 3Q16 10-Q, 2016 10-K, 1Q17 10-Q, 2Q17 10-Q, 3Q17 10-Q, 2017

10-K, 1Q18 10-Q, 2Q18 10-Q, and 3Q18 10-Q (“Relevant Period Form 10-Ks and 10-Qs”).

        253.   Among other things, Item 303 required XPO to disclose in the MD&A sections of

its 10-K and 10-Q SEC filings “any known trends or uncertainties that have had or that the

registrant reasonably expects will have a material favorable or unfavorable impact on net sales or

revenues or income from continuing operations.”

        254.   There is no question that the Individual Defendants violated Item 303 in failing to

disclose known trends and uncertainties relating to Amazon. As the Individual Defendants knew

or, or should have known: (1) Amazon generated material and unsustainable growth for XPO

during the 2016-2018 timeframe because—as Amazon told XPO—Amazon was going to stop




                                                 78
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 79 of 104 PageID #: 79




doing business with XPO over the long term; and (2) Amazon acted on its stated business plans

and started reducing its business with XPO around April 2018.

       255.    And the Individual Defendants knowingly, or at least recklessly, failed to disclose:

(1) Amazon’s effect on XPO’s operating metrics (e.g., “tonnage” volumes); (2) Amazon’s effect

on XPO’s reported results (e.g., free cash flow, earnings and revenue); and (3) Amazon’s effect

on XPO’s financial prospects (e.g., its earnings and free cash flow guidance).

       256.    The Individual Defendants’ Item 303 omissions were material. They were

quantitatively material because Amazon was XPO’s largest customer and had a quantitatively

material effect on its reported operating and financial metrics and prospects. Individually, and in

the aggregate, the Individual Defendants’ Item 303 omissions were material qualitatively because

Amazon is one of the largest purchasers of transportation and logistics services in the world, has

grown at rates over 45% during 2016-2018 alone, and represents one of the most promising

transportation and logistics business opportunities in the market. In short, Amazon represented a

major force in XPO’s growth, future prospects and waning fortunes as it began leaving XPO.

       257.    The SEC’s Division of Corporate Finance Financial Reporting Manual (“SEC

Manual”) provides additional context to XPO’s Item 303 obligations, further revealing the

Individual Defendants’ disclosure violations. The SEC Manual states that the purpose of the

MD&A section “is [to provide] a narrative explanation of the financial statements and other

statistical data that the registrant believes will enhance a readers’ understanding of its financial

condition, changes in financial condition and results of operation.” SEC Manual §9110.1. The

MD&A sections should strive:

           a. To provide a narrative explanation of a company’s financial statements that
              enables investors to see the company through the eyes of management;

           b. To enhance the overall financial disclosure and provide the context within



                                                79
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 80 of 104 PageID #: 80




               which financial information should be analyzed; and

           c. To provide information about the quality of, and potential variability of, a
              company’s earnings and cash flow so that investors can ascertain the
              likelihood that past performance is indicative of future performance.

SEC Manual §9110.2.

       258.    The Individual Defendants did not, however, reveal that much of XPO’s growth

came from a single, unsustainable customer, even though the Individual Defendants were aware

or were reckless in disregarding that XPO’s heavy reliance on Amazon and Amazon’s plan to stop

doing business with XPO would have a material unfavorable financial impact on XPO’s future

growth. The Individual Defendants omitted this information from the 10-Ks and 10-Qs issued

during the Relevant Period.

       259.    The Individual Defendants therefore failed to provide the context within which

XPO’s financial information should be analyzed. The Individual Defendants also failed to provide

information sufficient to allow investors to “ascertain the likelihood that past performance is

indicative of future performance.” As a result, the Individual Defendants violated their duty under

Item 303 to disclose a known trend or uncertainty likely to have a “material . . . unfavorable impact

on net sales or revenues or income.”

           MATERIALLY FALSE AND MISLEADING PROXY STATEMENTS

       260.    In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, defendants Jacobs, Ashe, Dejoy, Desalva, Jesselson,

Kingshott, Papastavrou and Shaffer likewise caused the Company to issue false and misleading

proxy statements.

       261.    On April 17, 2017, defendants Jacobs, Ashe, Dejoy, Jesselson, Kingshott,

Papastavrou and Shaffer caused the Company to file with the SEC on Form DEF 14A and




                                                 80
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 81 of 104 PageID #: 81




disseminated to shareholders a Proxy Statement (the “2017 Proxy”) in connection with the

Company’s annual shareholder meeting to be held on May 10, 2017. Defendants Jacobs, Ashe,

Dejoy, Jesselson, Kingshott, Papastavrou and Shaffer drafted, approved, reviewed, and/or signed

the 2017 Proxy before it was filed with the SEC and disseminated to XPO’s shareholders.

Defendants Jacobs, Ashe, Dejoy, Jesselson, Kingshott, Papastavrou and Shaffer knew or were

deliberately conscious in not knowing, that the 2017 Proxy was likewise materially false and

misleading.

       262.    Among other things, the 2017 Proxy sought shareholder approval for (i) the election

of defendants Jacobs, Ashe, Dejoy, Jesselson, Kingshott, Papastavrou, and Shaffer, and the

approval, on a non-binding, advisory basis, of the compensation of certain executive officers

(including defendants Jacobs, Hardig, and Malat). In addition, the 2017 Proxy described director

responsibilities, the duties of each committee, Board risk assessment and management, and

explicitly referenced the Code, which includes special ethical obligations regarding financial

reporting such that all SEC filings are to be accurate.

       263.    The Board sought a “for” vote in connection with the director elections and

executive compensation.

       264.    The 2017 Proxy was false and misleading because it solicited XPO shareholder

votes for director elections and an advisory vote on executive compensation even though

defendants Jacobs, Ashe, Dejoy, Jesselson, Kingshott, Papastavrou, and Shaffer were aware, but

had failed to disclose: (1) Amazon generated material and unsustainable growth for XPO during

the 2016-2018 timeframe because—as Amazon told XPO—Amazon was going to stop doing

business with XPO over the long term; and (2) Amazon acted on its stated business plans and

started reducing its business with XPO around April 2018.




                                                 81
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 82 of 104 PageID #: 82




       265.    Without this information, defendants Jacobs, Ashe, Dejoy, Jesselson, Kingshott,

Papastavrou, and Shaffer were all elected to serve as XPO directors and the advisory vote on

executive compensation was approved.

       266.    On April 18, 2018, defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott,

Papastavrou, and Shaffer caused the Company to file with the SEC on Form DEF 14A and

disseminated to shareholders a Proxy Statement (the “2018 Proxy”) in connection with the

Company’s annual shareholder meeting to be held on May 17, 2018. Defendants Jacobs, Ashe,

DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer drafted, approved, reviewed, and/or

signed the 2018 Proxy before it was filed with the SEC and disseminated to XPO’s shareholders.

Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer knew or were

deliberately conscious in not knowing, that the 2018 Proxy was likewise materially false and

misleading.

       267.    Among other things, the 2018 Proxy sought shareholder approval for (i) the election

of defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer, and (ii) the

approval, on a non-binding, advisory basis, of the compensation of certain executive officers

(including defendants Jacobs, Hardig and Malat). In addition, the 2018 Proxy contained a

stockholder proposal regarding the Company’s executive compensation clawback policy. The

Board sought a “for” vote in connection with the director elections and executive compensation,

and an “against” vote in connection with the stockholder proposal. Defendants Jacobs, Ashe,

DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer got their way in connection with each of

these votes.

       268.    In support of these votes, the 2018 Proxy described director responsibilities, the

duties of each committee, Board risk assessment and management, and explicitly referenced the




                                               82
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 83 of 104 PageID #: 83




Code, which includes special ethical obligations regarding financial reporting such that all SEC

filings are to be accurate.

        269.    The 2018 Proxy also stated:

        Throughout 2017, our NEOs executed our strategy for high growth and high
        returns, successfully meeting rigorous financial performance goals and
        continuing to grow XPO as one of the ten largest logistics companies in the world.
        During this period, we continued to execute our strategy and optimize our
        operations as a highly efficient, integrated network of people, technology and
        physical assets; we enhanced our leadership positions in high-growth sectors
        such as last mile logistics and e-commerce order fulfillment; we helped more
        than 50,000 customers manage their goods more efficiently throughout their supply
        chains; we refinanced all of our bank debt at lower rates; and we completed a public
        equity offering that has provided additional funding for future acquisitions. Our
        success is a result of having strong leadership, excellent operators, a motivated
        workforce engaged in our vision, a culture of accountability and meticulous
        growth plans for each line of business. As of December 31, 2017, our network
        encompassed over 95,000 employees and 1,455 locations in 32 countries, primarily
        in North America and Europe.

(Emphasis added).

        270.    The 2018 Proxy was false and misleading because it solicited XPO shareholder

votes for director reelection, an advisory vote on executive compensation and a stockholder

proposal regarding the Company’s executive compensation clawback policy even though

defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer were aware, but

had failed to disclose: (1) Amazon generated material and unsustainable growth for XPO during

the 2016-2018 timeframe because—as Amazon told XPO—Amazon was going to stop doing

business with XPO over the long term; and (2) Amazon acted on its stated business plans and

started reducing its business with XPO around April 2018.

        271.    Without this information, the Board got the results it sought in connection with the

2018 Proxy.




                                                 83
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 84 of 104 PageID #: 84




       272.    Had truthful disclosures been made by defendants Jacobs, Ashe, DeJoy, DeSalva,

Jesselson, Kingshott, Papastavrou and Shaffer in connection with the 2018 Proxy, defendants

Jacobs, Ashe, DeJoy, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer would not have

been elected as directors, XPO’s shareholders would not have approved the executive

compensation in 2018 and would have voted in favor of the stockholder proposal regarding the

Company’s executive compensation clawback policy in 2018.

                                 THE TRUTH IS REVEALED

       273.    By the second week of December 2018, XPO was close to buying another company

in a deal would have effectively doubled XPO’s $17 billion a year size. A deal of this size would

have given XPO the ability to largely bury the ongoing negative effects of Amazon’s decision to

leave XPO.

       274.    But the Individual Defendants ultimately squandered XPO’s prospects to complete

a merger by disclosing negative information related to its loss of Amazon business. After letting

slip material non-public information at private lunch with analysts, the Individual Defendants were

forced on December 12, 2018, to reveal that: (1) XPO was not going to make its 2018 free cash

flow guidance of $625 million without accelerating its use of nearly all of the Company’s $188

million in available tax benefits; (2) XPO would be lowering its free cash flow guidance for the

entire 2019 year; and (3) XPO would be revising its “base-case” growth assumptions that

defendant Jacobs communicated just six weeks earlier, from 15%-18% growth down to 12%-15%.

This news directly implicated XPO’s loss of Amazon business—having begun losing Amazon in

2018, the Company was unable to meet its free cash flow guidance, and the effects of Amazon’s

departure meant XPO would not earn or grow as much in 2019 as it had previously told the market.

       275.    The negative news from XPO continued to ripple through the market as, on the

following day of December 13, 2018, a short seller (Spruce Point) published a negative report that


                                                84
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 85 of 104 PageID #: 85




criticized XPO’s management and the accuracy and clarity of XPO’s disclosures to investors.

Although analysts were highly skeptical of the report, it nonetheless kept the market focused on

XPO and its highly disappointing December 12, 2018 disclosure.

       276.    The market was indeed dismayed by the Individual Defendants’ surprise December

12 announcement. Analysts from Wells Fargo, for example, wrote on December 14, 2018 that

“[t]he free cash flow guide for 2019 [of $650M] was disappointing relative to prior Street estimates

of $884MM.” Analysts from J.P. Morgan stated on December 13, 2018 that “[w]e are lowering

our estimates following [XPO’s December 12, 2018] Reg FD filing that provided guidance below

2019 expectations . . . .” J.P. Morgan also expressed continued concern: “[t]he stock appears

completely disconnected from fundamentals as an opportunistically timed short report this

morning targeted XPO “

       277.    Roughly a month later, on January 22, 2019, J.P. Morgan summarized investor

sentiment at the time of XPO’s December 12 disclosure, noting that a “number of investors

deeming the stock ‘untouchable’ after the recent C-suite turnover, earnings miss, and Reg FD

disclosure were capped by [the short-seller] report.”

       278.    The Individual Defendants’ December 12 disclosure triggered a two-day decline

that wiped out 33% of the Company’s market value on heavy trading volume, as its per share stock

price fell from $66.69 at the close of trading on December 11, 2018 to $44.50 at the close of trading

on December 13, 2018.

       279.    Analysts at the time noted XPO’s lack of transparency. For example, on December

12, 2018, Stephens analysts rated XPO “Equal-Weight given limited visibility into the drivers of

[XPO’s] business” and “limited commentary in the Company’s 8K filing as to the drivers of the

reduced adj. EBITDA growth outlook.” On December 17, 2018, a Barclays analyst recommended




                                                 85
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 86 of 104 PageID #: 86




XPO “provide a more transparent income statement.” Thus, despite revealing Amazon-related

misses, the December 12 announcement did not fully reveal the truth about Amazon’s inevitable

and ongoing departure from XPO.

       280.    Without full transparency, analysts continued to believe XPO’s claims about being

well diversified and still predicted that XPO had good long-term growth potential. For example,

J.P. Morgan analysts reported on December 13, 2018 that “[l]ong-term growth potential and

margin outlook remain intact,” because “XPO has built a diverse transportation and logistics model

that operated well in a strong freight market.” That same day, Jeffries analysts predicted XPO

having significantly higher EBIT growth than logistics peers because of XPO’s “differentiated e-

commerce logistics platform,” and Morgan Stanley analysts remained favorable on XPO because,

in part, “XPO is the most diversified company we cover.” Analysts at the time thus viewed XPO’s

downward revision as “less about structural impairment in demand, but rather prudent

conservatism given slowdown in Europe and trade concerns,” as described by Deutsche Bank on

December 12, 2018.

       281.    But the Individual Defendants would eventually be forced to reveal the entire truth

about Amazon because the damage to XPO’s stock price from the December 12 announcement

meant that XPO’s planned blockbuster merger was no longer a viable way for XPO to bury the

Amazon problem.

       282.    Because XPO failed to secure a merger partner, on February 14, 2019, it had to file

its own standalone financial statements for the quarter and year ending 2018 without the benefit

of mixing XPO’s financial statements with those of a similarly-sized company on a “consolidated”

basis. After the market closed on that date, XPO filed several reports with the SEC that further

revealed the effects that Amazon’s departure had on XPO’s business. And Jacobs led a conference




                                               86
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 87 of 104 PageID #: 87




call the next day by stating: “we missed the quarter [a]nd in December, our largest customer

pulled back their postal injection business, which is part of last mile. That affected our EBITDA in

December. This had a significant impact in December and in the quarter.”

       283.    Defendant Jacobs then admitted that Amazon’s business contributed materially to

XPO’s growth over the preceding few years and that he knew the growth would come to end given

Amazon’s stated business plans:

       [H]ave we grown with [our largest customer]? Yes, we grew a lot up with them
       over the last few years. And we knew that, that business wasn’t going to stay forever
       and forever and ever and ever because of that particular customer’s stated business
       plans and because that customer is transactional in some respect in terms of the
       nature that they have with their vendors.

       284.    Analysts asked questions about this February 15, 2018 admission, demonstrating

that reasonable investors (including analysts who covered XPO) read XPO’s disclosures—and

assurances about House of Fraser being a “one off” occurrence—to mean that XPO did not expose

them to the kind of extreme customer and market concentration that Amazon represented:

       [BofA Merrill Lynch analyst:] So I wanted to start talking about customer
       concentration. One of the things that I think XPO has touted as one of its strengths
       is that it’s not overly focused on any particular customer. But here, we’ve seen kind
       of 2 quarters in a row where some disappointing news from a particular customer
       has really put a real dent in results. And I want to talk about—I kind of want to get
       your thoughts on the extent to which maybe that perception is changing or how you
       manage your customer base maybe has shifted? . . .

       [Jacobs:] Well, in 2018, our top 5 customers represented about 11% of revenue,
       and you saw that in the K. The largest customer, however, represented roughly
       about 4%, 5% of that. 2/3 of that business has gone away, so that’s a body blow, no
       question about it. Going forward, with that customer having downsized, we
       anticipate that our top 5 customers in 2019 will represent about 8% of revenue. So
       customer concentration will be less. But when you lose your—when you lose the
       majority of your top customer’s business, that hurts. Nothing you can do—there’s
       nothing positive. It’s only negative.

       285.    On this same subject defendant Jacobs later admitted:

       I’d also talk to you about our customer concentration. Our customer concentration,
       it was too much. We made a mistake letting one customer get $900 million of



                                                87
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 88 of 104 PageID #: 88




       business with us. [It was] just too much. [It was] too much concentration.
       Previously, if you looked at our top 5 customers, it was about 11% of revenue and
       the biggest one was a little more than 1/2 of that, so it was just too much
       concentration. Going forward, we’re going to be much more diversified. Our top 5
       customers this year should be something around 7% of revenue and no customer
       will be more than 2% of revenue.

       286.    Analysts reacted negatively to the news that XPO had been overly reliant on a

single, unsustainable customer whose business was already starting to go away. On February 15,

2019, Barclays wrote that they were “materially lowering our price on XPO shares given a

significant strategic shift and continuing earning headwinds,” while noting the loss of “a large

shipper (likely Amazon).” And SunTrust analysts, on February 14, 2019, deemed the results

“[h]eartbreaking.”

       287.    Following the February 15 conference call that revealed Amazon’s strategic and

financial importance to XPO (before the market opened), the Company’s stock price fell from a

close of $59.55 the day before to $51.97 at the close of trading, for a loss of 12.73%, on heavy

trading volume.

                                     DAMAGES TO XPO

       288.    As a result of the Individual Defendants’ wrongful conduct, XPO disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have devastated XPO’s credibility.

XPO has been, and will continue to be, severely damaged and injured by the Individual

Defendants’ misconduct.

       289.    Indeed, the Individual Defendants’ false and misleading statements as alleged

above, have subjected XPO to a complaint for violations of the federal securities laws filed in the

United States District Court for the District of Connecticut. The Securities Class Action is

described in the in the 10-Q filed by the Company on August 1, 2019:




                                                88
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 89 of 104 PageID #: 89




       On December 14, 2018, two putative class actions were filed in the U.S. District
       Court for the District of Connecticut and the U.S. District Court for the Southern
       District of New York against the Company and certain of its current and former
       executives, alleging violations of Section 10(b) of the Exchange Act and Rule 10b-
       5 thereunder, as well as Section 20(a) of the Exchange Act, based on alleged
       material misstatements and omissions in the Company’s public filings with the U.S.
       Securities and Exchange Commission. On January 7, 2019, the plaintiff in one of
       the class actions, Leeman v. XPO Logistics, Inc. et al., No. 1:18-cv-11741
       (S.D.N.Y.), voluntarily dismissed the action without prejudice. In the other putative
       class action, Labul v. XPO Logistics, Inc. et al., No. 3:18-cv-02062 (D. Conn.),
       which is pending in the U.S. District Court for the District of Connecticut, on April
       2, 2019, the court appointed Local 817 IBT Pension Fund, Local 272 Labor-
       Management Pension Fund, and Local 282 Pension Trust Fund and Local 282
       Welfare Trust Fund (together, the “Pension Funds”) as lead plaintiffs. On June 3,
       2019, the Pension Funds, with additional plaintiff Norfolk County Retirement
       System, filed a consolidated class action complaint against the Company and
       certain of its current and former executives, alleging violations of Section 10(b) of
       the Exchange Act and Rule 10b-5 thereunder, Section 20(a) of the Exchange Act,
       and Sections 11 and 15 of the Securities Act, based on alleged material
       misstatements and omissions in the Company’s public filings with the U.S.
       Securities and Exchange Commission.

       290.    As a direct and proximate result of the Individual Defendants’ actions as alleged

above, XPO’s market capitalization has been substantially damaged, losing millions of dollars in

value as a result of the conduct described herein.

       291.    Moreover, these actions have irreparably damaged XPO’s corporate image and

goodwill. For at least the foreseeable future, XPO will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that XPO’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

              PLAINTIFF’S DEMAND AND DERIVATIVE ALLEGATIONS

       292.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       293.    Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties.


                                                 89
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 90 of 104 PageID #: 90




       294.    Plaintiff is an owner of XPO common stock and was an owner of XPO common

stock at all times relevant hereto.

       295.    Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

       296.    As a result of the facts set forth herein, Plaintiff has not made any demand on the

XPO Board to institute this action against the Individual Defendants. Such a demand would be a

futile and useless act because the Board is incapable of making an independent and disinterested

decision to institute and vigorously prosecute this action.

       297.    At the time this action was commenced, the Board consisted of eight directors:

defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer (the “Director

Defendants”), and non-party Marlene M. Colucci (together with the Director Defendants, the

“Current Board”). The Director Defendants and the Current Board are incapable of making an

independent and disinterested decision to institute and vigorously prosecute this action.

Demand is Futile as to Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou,
and Shaffer because they each face a Substantial Likelihood of Liability

       298.    Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer

all face a substantial likelihood of liability for their individual misconduct. Defendants Jacobs,

Ashe, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer were directors either throughout,

or part of, the time of the false and misleading statements, and as such had a fiduciary duty to

ensure that the Company’s SEC filings, press releases, and other public statements and

presentations on behalf of the Company concerning its business, operations, prospects, internal

controls, and financial statements were accurate.

       299.    Moreover, Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou,

and Shaffer, as directors owed a duty to, in good faith and with due diligence, exercise reasonable



                                                 90
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 91 of 104 PageID #: 91




inquiry, oversight, and supervision to ensure that the Company’s internal controls were sufficiently

robust and effective (and were being implemented effectively), and to ensure that the Board’s

duties were being discharged in good faith and with the required diligence and due care. Instead,

they knowingly and consciously reviewed, authorized and/or caused the publication of the

materially false and misleading statements discussed above that caused the Company’s stock to

trade at artificially inflated prices.

        300.    Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou and Shaffer

are not disinterested because they each face a substantial likelihood of liability in light of their

false and misleading statements as outlined above. All of these defendants signed the false and

misleading 2017 10-K. In addition, defendants Jacobs, Ashe, Jesselson, Kingshott, Papastavrou

and Shaffer also signed the false and misleading 2016 10-K. Furthermore, defendant Jacobs signed

the false and misleading 10-Qs filed with the SEC during the Relevant Period.

        301.    Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou, and Shaffer

conscious and knowing making or authorization of false and misleading statements, failure to

timely correct such statements, failure to take necessary and appropriate steps to ensure that the

Company’s internal controls were sufficiently robust and effective (and were being implemented

effectively), failure to take necessary and appropriate steps to ensure that the Board’s duties were

being discharged in good faith and with the required diligence constitute breaches of the fiduciary

duties of loyalty and good faith, for which the Defendants Jacobs, Ashe, DeSalva Jesselson,

Kingshott, Papastavrou, and Shaffer face a substantial likelihood of liability.

        302.    Specifically, as directors of the Board, defendants Jacobs, Ashe, DeSalva,

Jesselson, KingShott, Papastavrou, and Shaffer knew XPO’s customer concentration risk was

increasing throughout the Relevant Period. Indeed, Form 10-Ks authorized by defendants Jacobs,




                                                 91
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 92 of 104 PageID #: 92




Ashe, DeSalva, Jesselson, KingShott, Papastavrou, and Shaffer and filed with the SEC throughout

the Relevant Period highlights that XPO’s customer concentration risk was increasing due to its

increasing revenues from Amazon.

       303.   The 2015 10-K stated:

       Customers, Sales and Marketing

       Our Company provides services to a variety of customers ranging in size from
       small, entrepreneurial organizations to Fortune 500 companies. During 2015, our
       business units served more than 50,000 different customers. Approximately 6.6%
       of our 2015 pro forma revenue was attributable to our top five clients, with
       our largest customer accounting for approximately 1.8% of our pro forma
       revenue.

(emphasis added).

       304.   The 2016 10-K stated:

       Customers, Sales and Marketing

       Our Company provides services to a variety of customers ranging in size from
       small, entrepreneurial organizations to multi-national industry leaders. We have a
       diversified customer base that minimizes our concentration risk: in 2016,
       approximately 8% of our revenue was attributable to our top five clients, with
       our largest customer accounting for approximately 3% of revenue.

       Our customers are engaged in a wide range of industries, including high tech, retail,
       e-commerce, manufacturing, telecommunications, aerospace and defense, life
       sciences, healthcare, medical equipment, agriculture, and food and beverage. In
       2016, retail and e-commerce accounted for the largest portion of our global
       revenue at 26%, followed by food and beverage at 14%.

(emphases added).

       305.   The 2017 10-K stated:

       Customers, Sales and Marketing

       Our Company provides services to a variety of customers, ranging in size from
       small, entrepreneurial organizations to Fortune 500 companies and global industry
       leaders. We have a diversified customer base that minimizes our concentration risk:
       in 2017, approximately 10% of our revenue was attributable to our top five
       customers.




                                                92
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 93 of 104 PageID #: 93




       Our customers are engaged in a wide range of industries, including retail, e-
       commerce,     food    and     beverage,     manufacturing,  technology   and
       telecommunications, aerospace and defense, life sciences, healthcare, medical
       equipment, and agriculture. In 2017, retail and e-commerce accounted for the
       largest portion of our global revenue at 29%, compared with 26% in 2016;
       followed by food and beverage at 16% in 2017, compared with 14% in 2016.

(emphases added).

       306.    Further, knowing that growing risk of customer concentration would lead to

negative response from the public investors, defendants Jacobs, Ashe, DeSalva, Jesselson,

KingShott, Papastavrou, and Shaffer, as shown above, began concealing the size of its largest

customer beginning with XPO’s 2017 10-K.

       307.    If Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott, Papastavrou, and

Shaffer were to bring a suit on behalf of XPO to recover damages sustained as a result of this

misconduct, they would expose themselves to significant liability. This is something they will not

do. For this reason demand is futile as to Defendants Jacobs, Ashe, DeSalva, Jesselson, Kingshott,

Papastavrou, and Shaffer.

Defendant Jacobs Lacks Independence

       308.    Demand on Defendant Jacobs is also futile for several reasons. Defendant Jacobs

has served as the Company’s CEO and Chairman of the Board since September 2011. As such, the

Company provides Defendant Jacobs with his principal occupation and he receives meaningful

compensation as described above, including $13,327,471 during the fiscal year ended December

31, 2018. Moreover, Defendant Jacobs was also personally responsible for many of the false and

misleading statements and omissions that were made, including those contained in the foregoing

10-Qs and 10-Ks which he signed, and for which he also signed SOX certifications




                                               93
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 94 of 104 PageID #: 94




        309.    Furthermore, Defendant Jacobs is also the managing member of JPE and is a

controlling shareholder of the Company. Thus, as is noted in the 2018 10-K, he is not only a non-

independent director, but he has substantial control over the Company.

        310.    Additionally, as the Company’s highest officer, controlling shareholder, and as a

director, he was fully aware that XPO’s forecast financials that he repeatedly touted, were

dependent upon Amazon remaining a full time and engaged client of the Company and that in fact,

Amazon had already stated its intention to leave XPO and had begun that process. Based on this

knowledge, Defendant Jacobs knew that the Company was issuing false and misleading statements

and therefore is interested in the allegations described herein because he faces a substantial

likelihood of liability.

        311.    Finally, Defendant Jacobs is incapable of considering a demand to commence and

vigorously prosecute this action because he faces additional substantial likelihood of liability as

he is a named defendant in the Securities Class Action.

Defendant Ashe Lacks Independence

        312.    Defendant Ashe signed, and thus personally made the false and misleading

statements in, the 2016 10-K and 2017 10-K. Accordingly, defendant Ashe breached her fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon her is futile and, therefore, excused.

Defendant Jesselson Lacks Independence

        313.    Defendant Jesselson signed, and thus personally made the false and misleading

statements in, the 2016 10-K and 2017 10-K. Accordingly, defendant Jesselson breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.




                                                  94
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 95 of 104 PageID #: 95




Defendant Kingshott Lacks Independence

       314.     Defendant Kingshott signed, and thus personally made the false and misleading

statements in, the 2016 10-K and 2017 10-K. Accordingly, defendant Kingshott breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

Defendant Papastavrou Lacks Independence

       315.    Defendant Papastavrou signed, and thus personally made the false and misleading

statements in, the 2016 10-K and 2017 10-K. Accordingly, defendant Papastavrou breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

Defendant Shaffer Lacks Independence

       316.    Defendant Shaffer signed, and thus personally made the false and misleading

statements in, the 2016 10-K and 2017 10-K. Accordingly, defendant Shaffer breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

Demand Is Excused as to the Entire Current Board Because They Are Beholden to Jacobs

       317.    Demand is excused in this case because the Current Board is beholden to and

controlled by JPE and thus by JPE’s managing member, defendant Jacobs, by virtue of JPE’s

controlling stake over the Company. As the Company admitted in its 2018 10-K, defendant Jacobs’

shareholdings provide him with significant control over the continued employment of the Current

Board. In fact, defendants Jesselson, Kingshott, Papastavrou and Shaffer were appointed to the

Board in connection with defendant Jacobs’ purchase of control of XPO in September 2011.




                                                  95
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 96 of 104 PageID #: 96




Demand is Excused as to Defendants Kingshott, Papastavrou and Shaffer Because of Their
Longstanding Business Ties With Defendant Jacobs

        318.   Defendants Kingshott, Papastavrou, and Shaffer have other business ties to

defendant Jacobs. Prior to taking control of XPO, defendant Jacobs was Chairman and CEO of

United Rentals, Inc. (“URI”). The company went public in December 1999 and began trading on

the New York Stock Exchange. Jacobs stepped down from United Rentals in August 2007.

        319.   On September 8, 2008, the SEC filed a complaint against URI. The complaint

alleged that, from late 2000 through 2002, URI engaged in a series of fraudulent transactions

undertaken in order to meet URI's earnings forecasts and analyst expectations. The fraud was

accomplished primarily through a series of interlocking three-party sale-leaseback transactions

orchestrated by URI's then-CFO Michael J. Nolan (“Nolan”), and its then-Chief Acquisitions

Officer, John N. Milne (“Milne”). The complaint further alleged that, that from 1997 to 2000,

during a period of enormous growth through acquisitions, URI engaged in other improper

accounting practices involving its valuations of acquired assets, use of acquisition reserves, and

accounting for customer relationships as well as improperly accounting for other items that

overstated net income, including its estimation and recording of self-insurance reserves, its

recognition of equipment rental revenues, and its income tax accounting.

        320.   Defendant Papastavrou served on the board of directors of URI, and was serving

on the URI board of directors when appointed as the Chairman of the Audit Committee, the Audit

Committee “Financial Expert” and a member of the Nominating Committee of the Company in

2005.

        321.   According to the Spruce Report, defendant Kingshott was involved a managing

director at Goldman Sachs when it did business with URI.




                                               96
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 97 of 104 PageID #: 97




       322.    According to the Spruce Report, defendant Shaffer sits on the Board of Directors

at “Terex Corp,” a company that was charged with aiding and abetting URI for the fraudulent

transactions investigated by the SEC.

       323.    Given these longstanding business connections, defendants Papastavrou, Kingshott

and Shaffer are unable to disinterestedly consider a demand and therefore demand is excused as to

these defendants.

Demand Is Excused as to Defendants Ashe, Jesselson, Kingshott, Papastavrou, and Shaffer
Because They Face a Substantial Likelihood of Liability as Members of the Audit Committee

       324.    Defendants Ashe, Jesselson, Kingshott, Papastavrou and Shaffer, as members of

the Audit Committee during the Relevant Period, participated in and knowingly approved the filing

of false financial statements and allowing defendants Jacob, Hardig and Malat to repeatedly make

other false and misleading statements to the investing public. More specifically, as members of the

Audit Committee, Defendants Ashe, Jesselson, Kingshott, Papastavrou and Shaffer were obligated

to review the Company’s annual and quarterly reports to ensure their accuracy. Instead, Defendants

Ashe, Jesselson, Kingshott, Papastavrou and Shaffer, as members of the Audit Committee, failed

to ensure the integrity of the Company’s financial statements and financial reporting process, the

Company’s systems of internal accounting and financial controls and other financial information

provided by the Company, as required by the Audit Committee Charter. For this reason, demand

is futile as to Defendants Ashe, Jesselson, Kingshott, Papastavrou and Shaffer.

Demand is Futile as to the Director Defendants for the Following Additional Reasons

       325.    If XPO’s current officers and directors are protected against personal liability for

their breaches of fiduciary duties alleged in this complaint by Directors & Officers Liability

Insurance (“D&O Insurance”), they caused the Company to purchase that insurance for their

protection with corporate funds, i.e., monies belonging to the stockholders. However, Plaintiff is




                                                97
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 98 of 104 PageID #: 98




informed and believes that the D&O Insurance policies covering the Individual Defendants in this

case contain provisions that eliminate coverage for any action brought directly by XPO against the

Individual Defendants, known as the “insured versus insured exclusion.”

        326.    As a result, if the Director Defendants were to sue themselves or certain of the

officers of XPO, there would be no D&O Insurance protection, and thus, this is a further reason

why they will not bring such a suit. On the other hand, if the suit is brought derivatively, as this

action is brought, such insurance coverage exists and will provide a basis for the Company to

effectuate recovery. Therefore, the Director Defendants cannot be expected to file the claims

asserted in this derivative lawsuit because such claims would not be covered under the Company’s

D&O Insurance policy.

        327.    Under the factual circumstances described herein, the Individual Defendants are

more interested in protecting themselves than they are in protecting XPO by prosecuting this

action. Therefore, demand on XPO and its Board is futile and is excused. XPO has been and will

continue to be exposed to significant losses due to the Individual Defendants’ wrongdoing. Yet,

the Director Defendants have not filed any lawsuits against themselves or others who were

responsible for the wrongful conduct. Thus, Director Defendants are breaching their fiduciary

duties to the Company and face a sufficiently substantial likelihood of liability for their breaches,

rendering any demand upon them futile.

                                     CAUSES OF ACTION

                                          COUNT I
               Against the Individual Defendants for Breach of Fiduciary Duty

        328.    Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.




                                                 98
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 99 of 104 PageID #: 99




       329.    The Individual Defendants owed and owe XPO fiduciary obligations. By reason of

their fiduciary relationships, the Individual Defendants owed and owe XPO the highest obligation

of loyalty, good faith, due care, oversight, fair dealing, and candor.

       330.    All of the Individual Defendants violated and breached their fiduciary duties of

loyalty, good faith, due care, oversight, fair dealing, and candor.

       331.    Each of the Individual Defendants had actual or constructive knowledge that the

Company’s largest customer, Amazon, was responsible for the Company’s growth during the

Relevant Period, created a customer “concentration risk” and was leaving XPO, yet the Individual

Defendants time and again did not credit Amazon for XPO’s growth, denied XPO faced any

customer concentration risk and acted as if the Company’s relationship with Amazon was on solid

footing. These actions caused severe risks to the Company and were actually causing harm to the

Company by subjecting the Company to the Securities Class Action. The Individual Defendants’

actions (and inactions) could not have been a good faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       332.    The Individual Defendants caused or allowed XPO to lack requisite internal

controls, and, as a result, the Company regularly made false and misleading statements regarding

its past growth, the reasons for its growth and XPO’s future financial growth.

       333.    The Individual Defendants failed to supervise, and to exert internal controls over,

and consciously disregarded responsibilities involving the Company.

       334.    As a direct and proximate result of the Individual Defendants’ failure to perform

their fiduciary obligations, XPO has sustained significant damages. As a result of the misconduct

alleged herein, the Individual Defendants are liable to the Company. The Individual Defendants

breached their fiduciary duties owed to XPO and its shareholders by willfully, recklessly, and/or




                                                 99
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 100 of 104 PageID #: 100




intentionally failing to perform their fiduciary duties. They caused the Company to waste valuable

assets and unnecessarily expend corporate funds. They also failed to properly oversee XPO’s

business, rendering them personally liable to the Company.

                                        COUNT II
                Against Defendants Jacobs and Harding for Unjust Enrichment

        335.    Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.

        336.    Defendants Jacobs and Harding received performance-based compensation tied to

the financial performance of XPO. Because XPO’s financial results were inflated during the

Relevant Period as a result of the wrongdoing alleged herein, defendants Jacobs and Harding

received more compensation than they would have received had the truth that: (1) Amazon

generated material and unsustainable growth for XPO during the 2016-2018 timeframe because—

as Amazon told XPO—Amazon was going to stop doing business with XPO over the long term;

and (2) Amazon acted on its stated business plans and started reducing its business with XPO

around April 2018, been disseminated in a timely manner. Therefore, defendants Jacobs and

Harding were unjustly enriched at the expense of and to the detriment of the Company.

        337.    Defendants Jacobs and Harding knew or should have known that the Company’s

representations were false and misleading, all of which resulted in XPO’s financial results and

performance being artificially inflated due to the wrongdoing identified herein.

        338.    By their wrongful acts and omissions, defendants Jacobs and Harding were unjustly

enriched at the expense of, and to the detriment of, XPO.

        339.    To remedy defendants Jacobs and Harding’s unjust enrichment, the Court should

order defendants Jacobs and Harding to disgorge any performance-based compensation that was




                                               100
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 101 of 104 PageID #: 101




received during, or as a result of, the Individual Defendants’ breach of fiduciary duties and other

violations of law complained of herein.

                                         COUNT III
      Against The Individual Defendants for Violations of § 14(a) of the 1934 Act and
                          SEC Rule 14a-9 Promulgated Thereunder

       340.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       341.    Rule 14a-9, promulgated pursuant to Section 14(a) of the Securities Exchange Act

of 1934, provides that no proxy statement shall contain “any statement which, at the time and in

the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. §240.14a-9.

       342.    The 2017 Proxy and 2018 Proxy each violated Section 14(a) and Rule 14a-9

because they solicited XPO shareholder votes for, inter alia, director elections, executive

compensation and an executive compensation clawback, while simultaneously misrepresenting

and/or failing to disclose the Company’s complete reliance on Amazon for its stunning financial

growth and the fact that XPO was in the process of losing Amazon as a customer.

       343.    The Individual Defendants’ statements in the 2017 Proxy and 2018 Proxy, which

clearly represented that the Board had director responsibilities and duties that were adhered to, that

the maintained proper and effective internal controls regarding financial performance and followed

a pay for performance policy were false and misleading because the 2017 Proxy and 2018 Proxy

failed to disclose that the Company’s financial performance was illusory and misstated. By the

time the 2017 Proxy and 2018 Proxy were issued, the Individual Defendants already knew of the

significant problems associated with the Company’s relationship with Amazon, and therefore as a




                                                 101
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 102 of 104 PageID #: 102




result, the Company’s purported financial performance (issued under the Individual Defendants’

direction and on their watch) was illusory.

       344.    The Individual Defendants made untrue statements of material facts and omitted to

state material facts necessary to make the statements that were made not misleading in violation

of Section 14(a) of the 1934 Act and SEC Rule 14a-9 promulgated thereunder. By virtue of their

positions within the Company and/or roles in the process and in the preparation of the 2017 Proxy

and 2018 Proxy, the Individual Defendants were aware of this information and of their duty to

disclose this information in the 2017 Proxy and 2018 Proxy.

       345.    In the exercise of reasonable care, the Individual Defendants should have known

that the statements contained in the 2017 Proxy and 2018 Proxy were materially false and

misleading.

       346.    The omissions and false and misleading statements in the 2017 Proxy and 2018

Proxy are material in that a reasonable shareholder would consider them important in deciding

how to vote on the election of directors the compensation for executive officers, whether the

advisory vote on executive compensation should be approved, and whether an executive

compensation clawback was necessary. In addition, a reasonable investor would view a full and

accurate disclosure as significantly altering the “total mix” of information made available in the

2017 Proxy and 2018 Proxy and in other information reasonably available to shareholders.

       347.    As a direct and proximate result of the dissemination of the false and/or misleading

2017 Proxy and 2018 Proxy the Individual Defendants used to obtain shareholder approval of and

thereby elect directors, approve an advisory vote to pay excessive compensation to executive

officers, and fail to institute a strengthened executive compensation clawback policy, nominal

defendant XPO suffered damage and actual economic losses (i.e., wrongful re-election of directors




                                               102
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 103 of 104 PageID #: 103




and paying compensation based on inflated financials to executives) in an amount to be determined

at trial.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff demands judgment as follows:

            A.     Declaring that Plaintiff may maintain this derivative action on behalf of XPO and

that Plaintiff is a proper and adequate representative of the Company;

            B.     Awarding the amount of damages sustained by the Company as a result of the

Individual Defendants’ breaches of fiduciary duties and violations of the federal securities laws;

            C.     Ordering defendants Jacobs and Harding to disgorge any performance-based

compensation that was received during, or as a result of, the Individual Defendants’ breaches of

fiduciary duties complained of herein;

            D.     Granting appropriate equitable relief to remedy Individual Defendants’ breaches of

fiduciary duties and other violations of law;

            E.     Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

            F.     Granting such other and further relief as the Court deems just and proper.

                                            JURY DEMAND

            Plaintiff hereby demands a trial by jury.

 Dated: September 27, 2019                              Respectfully submitted,
                                                        COOCH AND TAYLOR, P.A.

                                                        /s/ Blake A. Bennett
                                                        Blake A. Bennett (#5133)
                                                        The Nemours Building
                                                        1007 N. Orange Street, Suite 1120
                                                        Wilmington, DE 19801
                                                        Telephone: (302) 984-3800
                                                        Email: bbennett@coochtaylor.com
                                                        Attorney for Plaintiff


                                                    103
Case 1:19-cv-01815-RGA Document 1 Filed 09/27/19 Page 104 of 104 PageID #: 104




 OF COUNSEL

 BRAGAR EAGEL & SQUIRE, P.C.
 W. Scott Holleman
 Marion C. Passmore
 Garam Choe
 Alexandra B. Raymond
 885 Third Avenue, Suite 3040
 New York, New York 10022
 Telephone: (212) 308-5858

 HYNES & HERNANDEZ, LLC
 Michael J. Hynes
 Ligaya T. Hernandez
 101 Lindenwood Drive, Suite 225
 Malvern, Pennsylvania 19355
 Telephone: (484) 875-3116

 Attorneys for Plaintiff




                                     104
